Exhibit 10.1






SYNDICATED FACILITY AGREEMENT
dated as of August 14, 2019,
among
ALBEMARLE CORPORATION,
ALBEMARLE FINANCE COMPANY B.V.,
ALBEMARLE NEW HOLDING GMBH,
ALBEMARLE WODGINA PTY LTD,
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
                                                           
JPMORGAN CHASE BANK, N.A.
and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.,
as Syndication Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION,
MUFG BANK, LTD.,
MIZUHO BANK, LTD.,
HSBC BANK USA, NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents










--------------------------------------------------------------------------------









TABLE OF CONTENTS
ARTICLE I

Definitions and Accounting Terms
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Other Interpretive Provisions
26


SECTION 1.03.
Accounting Terms
27


SECTION 1.04.
Rounding
28


SECTION 1.05.
References to Agreements and Laws
29


SECTION 1.06.
Blocking Regulation
29


SECTION 1.07.
Interest Rate; LIBOR Notification
29


SECTION 1.08.
Dutch Terms
30



ARTICLE II

The Commitments and Loans
SECTION 2.01.
Loans
30


SECTION 2.02.
Borrowings, Conversions and Continuations of Loans
30


SECTION 2.03.
[Reserved.]
32


SECTION 2.04.
[Reserved.]
32


SECTION 2.05.
Optional and Mandatory Prepayments
32


SECTION 2.06.
Termination or Reduction of Commitments
33


SECTION 2.07.
Repayment of Loans
34


SECTION 2.08.
Interest
34


SECTION 2.09.
Fees
35


SECTION 2.10.
Computation of Interest and Fees
35


SECTION 2.11.
Evidence of Debt
36


SECTION 2.12.
Payments Generally; Administrative Agent’s Clawback
36


SECTION 2.13.
Sharing of Payments
38


SECTION 2.14.
[Reserved.]
39


SECTION 2.15.
Extension of Maturity Date
39


SECTION 2.16.
[Reserved.]
41


SECTION 2.17.
Defaulting Lenders
41





i

--------------------------------------------------------------------------------




ARTICLE III

Taxes, Yield Protection and Illegality
SECTION 3.01.
Taxes
41


SECTION 3.02.
Illegality
46


SECTION 3.03.
Inability to Determine Rates
47


SECTION 3.04.
Increased Cost and Reduced Return; Capital Adequacy and Liquidity
48


SECTION 3.05.
Funding Losses
50


SECTION 3.06.
Matters Applicable to all Requests for Compensation
50


SECTION 3.07.
Survival
51



ARTICLE IV

Guaranty
SECTION 4.01.
The Guaranty
51


SECTION 4.02.
Obligations Unconditional
51


SECTION 4.03.
Reinstatement
52


SECTION 4.04.
Certain Additional Waivers
53


SECTION 4.05.
Remedies
53


SECTION 4.06.
Guarantee of Payment; Continuing Guarantee
53



ARTICLE V

Conditions Precedent
SECTION 5.01.
Conditions to the Closing Date
53


SECTION 5.02.
Conditions to Each Funding Date
55



ARTICLE VI

Representations and Warranties


ii

--------------------------------------------------------------------------------




SECTION 6.01.
Existence, Qualification and Power
56


SECTION 6.02.
Authorization; No Contravention
56


SECTION 6.03.
Governmental Authorization; Other Consents
57


SECTION 6.04.
Binding Effect
57


SECTION 6.05.
Financial Statements; No Material Adverse Change
57


SECTION 6.06.
Litigation
58


SECTION 6.07.
No Default
58


SECTION 6.08.
Ownership of Property; Liens
58


SECTION 6.09.
Environmental Compliance
58


SECTION 6.10.
Insurance
59


SECTION 6.11.
Taxes
59


SECTION 6.12.
ERISA Compliance
59


SECTION 6.13.
Margin Regulations; Investment Company Act
60


SECTION 6.14.
Disclosure
60


SECTION 6.15.
Compliance with Laws
61


SECTION 6.16.
Intellectual Property; Licenses, Etc
61


SECTION 6.17.
Subsidiaries
61


SECTION 6.18.
Solvency
61


SECTION 6.19.
Certain Matters with Respect to Borrowers
61


SECTION 6.20.
OFAC; Anti-Corruption Laws
62


SECTION 6.21.
EEA Financial Institutions
63



ARTICLE VII

Affirmative Covenants
SECTION 7.01.
Financial Statements
63


SECTION 7.02.
Certificates; Other Information
64


SECTION 7.03.
Notices
66


SECTION 7.04.
Binding Effect
66


SECTION 7.05.
Payment of Obligations
66


SECTION 7.06.
Maintenance of Properties
67


SECTION 7.07.
Maintenance of Insurance
67


SECTION 7.08.
Compliance with Laws
67


SECTION 7.09.
Books and Records
67


SECTION 7.10.
Inspection Rights
67


SECTION 7.11.
Use of Proceeds
68







iii

--------------------------------------------------------------------------------




ARTICLE VIII

Negative Covenants
SECTION 8.01.
Liens
68


SECTION 8.02.
Mergers, Dispositions, Etc
72


SECTION 8.03.
Change in Nature of Business
72


SECTION 8.04.
Transactions with Affiliates
73


SECTION 8.05.
Use of Proceeds
73


SECTION 8.06.
Financial Covenant
73


SECTION 8.07.
Subsidiary Indebtedness
73


SECTION 8.08.
Sanctions
74


SECTION 8.09.
Anti-Corruption Laws
75



ARTICLE IX

Events of Default and Remedies
SECTION 9.01.
Events of Default
75


SECTION 9.02.
Remedies Upon Event of Default
77


SECTION 9.03.
Application of Funds
78



ARTICLE X

Administrative Agent
SECTION 10.01.
Appointment and Authority
78


SECTION 10.02.
Rights as a Lender
79


SECTION 10.03.
Exculpatory Provisions
79


SECTION 10.04.
Reliance by Administrative Agent
80


SECTION 10.05.
Delegation of Duties
81


SECTION 10.06.
Resignation of Administrative Agent
81


SECTION 10.07.
Non-Reliance on Administrative Agent and Other Lenders
82


SECTION 10.08.
No Other Duties, Etc
82


SECTION 10.09.
Administrative Agent May File Proofs of Claim
83


SECTION 10.10.
ERISA Matters
83



ARTICLE XI

Miscellaneous


iv

--------------------------------------------------------------------------------




SECTION 11.01.
Amendments, Etc
85


SECTION 11.02.
Notices; Effectiveness; Electronic Communication
87


SECTION 11.03.
No Waiver; Cumulative Remedies; Enforcement
89


SECTION 11.04.
Expenses; Indemnity; Damage Waiver
90


SECTION 11.05.
Concerning Several Liability of the Borrowers
92


SECTION 11.06.
Payments Set Aside
92


SECTION 11.07.
Successors and Assigns
93


SECTION 11.08.
Confidentiality
98


SECTION 11.09.
Set-off
100


SECTION 11.10.
Interest Rate Limitation
100


SECTION 11.11.
Counterparts
100


SECTION 11.12.
Integration; Effectiveness
100


SECTION 11.13.
Survival of Representations and Warranties
101


SECTION 11.14.
Severability
101


SECTION 11.15.
Tax Forms
102


SECTION 11.16.
Replacement of Lenders
103


SECTION 11.17.
USA PATRIOT Act Notice
104


SECTION 11.18.
Governing Law; Jurisdiction; Etc
104


SECTION 11.19.
Waiver of Right to Trial by Jury
105


SECTION 11.20.
Judgment Currency
105


SECTION 11.21.
No Advisory or Fiduciary Responsibility
106


SECTION 11.22.
Electronic Execution of Assignments and Certain Other Documents
107


SECTION 11.23.
Appointment of Company as Agent
107


SECTION 11.24.
Appointment of Agent for Service of Process; Waiver of Immunity
107


SECTION 11.25.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
108



SCHEDULES
2.01    Commitments
6.09    Environmental Matters
6.17    Subsidiaries
6.20    Certain Anti-Corruption Laws Matters
8.01    Existing Liens
11.02    Eurocurrency and Domestic Lending Offices; Notice Addresses
EXHIBITS
A    Form of Loan Notice
B    Form of Note
C    Form of Compliance Certificate
D    Form of Assignment and Assumption




v

--------------------------------------------------------------------------------






SYNDICATED FACILITY AGREEMENT dated as of August 14, 2019, among ALBEMARLE
CORPORATION, a Virginia corporation (the “Company”), ALBEMARLE FINANCE COMPANY
B.V., a besloten vennootschap organized under the laws of the Netherlands, with
its official seat in Amsterdam, the Netherlands, and registered with the Dutch
Chamber of Commerce under number 71812075 (“Albemarle Finance”), ALBEMARLE NEW
HOLDING GMBH, a Gesellschaft mit beschränkter Haftung incorporated under the
laws of the Federal Republic of Germany (“Albemarle Germany”), ALBEMARLE WODGINA
PTY LTD (ACN 630 509 303), a proprietary limited company incorporated under the
laws of Australia (“Albemarle Wodgina”), the Lenders party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
RECITALS
The Company has requested that the Lenders provide a term loan facility, and the
Lenders are willing to do so on the terms and conditions set forth herein.
The term loan facility and the transactions contemplated hereunder are in the
corporate interests of the Company and the Borrowers.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01.    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition” by any Person means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the assets of, or of a business unit or division of, another Person or at
least a majority of the Securities having ordinary voting power for the election
of directors, managing general partners or the equivalent of another Person, in
each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
securities or otherwise.
“Acquisition Agreement” means that certain Asset Sale and Share Subscription
Agreement, dated as of December 14, 2018, as amended by that certain Amendment
Deed dated as of August 1, 2019, among the Company, Albemarle Wodgina, the
Seller and Mineral Resources Limited (ACN 118 549 910), an Australian public
company limited by shares.
“Acquisition Agreement Closing Date” means the date on which the transactions
contemplated by the Acquisition Agreement are consummated in accordance with its
terms.




--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent. Unless
the context requires otherwise, the term “Administrative Agent” shall include
any Affiliate of JPMorgan through which it shall perform any of its obligations
in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
provided by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, for purposes of determining Affiliates of a member of the
Consolidated Group, a Person shall be deemed to be Controlled by another Person
if such other Person possesses, directly or indirectly, power to vote 35% or
more of the Securities having ordinary voting power for the election of
directors, managing general partners or the equivalent of such Person.
“Agent Parties” has the meaning specified in Section 11.02.
“Aggregate Commitments” means, at any time, the aggregate amount of Commitments
of all the Lenders in effect at such time. The amount of the Aggregate
Commitments in effect on the Closing Date is $1,200,000,000.
“Agreement” means this Syndicated Facility Agreement.
“Albemarle Finance” has the meaning specified in the preamble hereto.
“Albemarle Germany” has the meaning specified in the preamble hereto.
“Albemarle Wodgina” has the meaning specified in the preamble hereto.
“Applicable Foreign Obligor Documents” has the meaning specified in
Section 6.19.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating, as set forth below:




2



--------------------------------------------------------------------------------




Pricing
Level
Debt Rating
S&P/Moody’s/ Fitch
Applicable Rate for Eurocurrency Rate Loans
Applicable Rate for Base Rate Loans
 
 
 
 
1
A-/A3/A- or better
0.875%
0.000%
2
BBB+/Baal/BBB+
1.000%
0.000%
3
BBB/Baa2/BBB
1.125%
0.125%
4
BBB-/Baa3/BBB-
1.375%
0.375%
5
worse than or equal to BB+/Ba1/BB+
1.625%
0.625%

For purposes of the foregoing, (a) if each of Moody’s, S&P and Fitch shall have
a Debt Rating in effect and the Debt Ratings established by such rating agencies
shall fall within different Levels in the foregoing table, the Applicable Rate
shall be based on the Level in which two of such Ratings shall fall or, if there
shall be no such Level, on the Level in which the second highest of the three
Debt Ratings shall fall; (b) if only two of S&P, Moody’s and Fitch shall have
Debt Ratings in effect, then the Applicable Rate shall be based on the Level in
which the higher Debt Rating shall fall unless one of such Debt Ratings is two
or more Levels lower than the other, in which case the Applicable Rate shall be
based on the Level next above that of the lower of the two Debt Ratings; (c) if
only one of S&P, Moody’s and Fitch shall have a Debt Rating in effect, then the
Applicable Rate shall be based on the Level next below that in which such Debt
Rating shall fall; and (d) if none of Moody’s, S&P and Fitch shall have a Debt
Rating in effect, then the Applicable Rate shall be based on Level 5. If the
rating system of S&P, Moody’s or Fitch shall change, the Company and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined as provided above as if the affected rating
agency did not have a Debt Rating in effect. For the avoidance of doubt, Level 1
in the table above is the “highest” Level and Level 5 is the “lowest” Level.
Each change in the Applicable Rate, if any, resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Company to the
Administrative Agent of notice thereof pursuant to Section 7.03(c) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
Determinations by the Administrative Agent of the appropriate Level shall be
conclusive absent manifest error.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means JPMorgan and BofA Securities, Inc., in their capacities as
joint lead arrangers and joint bookrunners for the term loan facility provided
for herein.


3



--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Associate” has the meaning specified in section 128F(9) of the Income Tax
Assessment Act 1936 (Cth) (Australia).
“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of the financing thereunder, after taking into
account reserve accounts and making appropriate adjustments, as determined by
the Administrative Agent in its reasonable judgment and (d) in the case of any
Sale and Lease Back Transaction, the present value (discounted in accordance
with GAAP at the debt rate implied in the applicable lease) of the obligations
of the lessee for rental payments during the term of such lease.
“Availability Period” means the period from and including the Closing Date to,
but excluding, the Commitment Outside Date.
“Average COF Rate” has the meaning specified in Section 3.03.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1% per annum. For purposes of
clause (c) above, the Adjusted LIBO Rate for any day shall be based on the
applicable Screen Rate at approximately 11:00 a.m., London time, on such day for
deposits in Dollars with a maturity of one month (or, if the applicable Screen
Rate is not available for a maturity of one month with respect to Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate as of such time). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Base Rate
is being used as an alternate rate of interest pursuant to Section 3.03, then,
for purposes of clause (c) above, the Adjusted LIBO Rate shall be deemed to be
zero.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.


4



--------------------------------------------------------------------------------




“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowers” means Albemarle Finance, Albemarle Germany and Albemarle Wodgina.
“Borrowing” means Loans of the same Type, in the same currency and to the same
Borrower made, converted or continued on the same date and, in the case of
Eurocurrency Rate Loans, having the same Interest Period.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$5,000,000 and (b) in the case of a Borrowing denominated in Euros, €5,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in Euros,
€1,000,000.
“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by
applicable Law to remain closed; provided that (a) when used in connection with
a LIBOR Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Dollar deposits in the London interbank market or
any day on which banks in London are not open for general business, (b) when
used in connection with a EURIBOR Loan, the term “Business Day” shall also
exclude any day that is not a TARGET Day or on which banks in London are not
open for general business and (c) when used in connection with any payment by
Albemarle Wodgina, the term “Business Day” shall also exclude any day on which
commercial banks in Perth, Australia are authorized or required by applicable
Law to remain closed.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United


5



--------------------------------------------------------------------------------




States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.
“Change of Control” means an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) acquires directly or indirectly, beneficially
or of record, shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Company or
any Person directly or indirectly Controlling the Company; (b) a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
of directors on the Closing Date, (ii) whose election or nomination to that
board of directors or equivalent governing body was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least two-thirds of that board of directors or equivalent
governing body or (iii) whose election or nomination to that board of directors
or other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least two-thirds of that board of directors or equivalent
governing body; or (c) the Company fails to directly or indirectly own and
control all of the outstanding capital stock (or other equity Securities) of
each Borrower.
“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 11.01).
“COF Rate” has the meaning specified in Section 3.03.
“Commitment” means, as to each Lender, the obligation of such Lender to make
Loans hereunder, expressed as an amount representing the maximum sum of the
Dollar Equivalents of the principal amounts of the Loans to be made by such
Lender hereunder, as such amount is set forth with respect to such Lender as its
“Commitment” on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and as such amount may
be adjusted from time to time in accordance with this Agreement.
“Commitment Outside Date” means the date that is 364 days after the Closing
Date.
“Company” has the meaning specified in the preamble hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, for any period, for the Consolidated Group, an
amount equal to the sum of (a) Consolidated Net Income for such period plus (b)
the following, in each case (other than in the case of clause (x) below) to the
extent deducted in calculating such Consolidated Net Income, without
duplication: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes payable by the
Consolidated Group for such period, (iii) the amount of depreciation and
amortization expense for such period, (iv) non-cash expenses for such period
(excluding any non-cash expense to the extent that it represents an accrual of
or reserve for cash payments in any future period), (v) non-cash goodwill
impairment charges for such period, (vi) any non‑cash loss for such period
attributable to the mark‑to‑market adjustments in the valuation of pension
liabilities (to the extent the cash impact resulting from such loss has not been
realized) in accordance with FASB ASC 715, (vii) any fees,


6



--------------------------------------------------------------------------------




expenses or charges for such period (other than depreciation or amortization
expense) related to any Acquisition, Disposition, issuance of equity interests,
other transactions (excluding intercompany transactions) permitted by Section
8.02, or the incurrence of Indebtedness not prohibited by this Agreement
(including any refinancing or amendment thereof) (in each case, whether or not
consummated), including, but not limited to, such fees, expenses or charges
related to this Agreement and the other Loan Documents and any amendment or
other modification of this Agreement or the other Loan Documents, (viii) any
expense for such period to the extent that a corresponding amount is received
during such period in cash by the Company or any of its Subsidiaries under any
agreement providing for indemnification or reimbursement of such expenses, (ix)
any expense with respect to liability or casualty events or business
interruption to the extent reimbursed to the Company or any of its Subsidiaries
during such period by third party insurance, and (x) the amount of dividends,
distributions or other payments (including any ordinary course dividend,
distribution or other payment) that are actually received in cash (or converted
into cash) for such period by a member of the Consolidated Group from any Person
that is not a member of the Consolidated Group or otherwise in respect of any
unconsolidated investment, minus (c) to the extent included in calculating such
Consolidated Net Income, (i) non-cash income for such period (excluding any
non-cash income to the extent that it represents cash receipts in any future
period) and (ii) any non‑cash gains for such period attributable to the
mark‑to‑market adjustments in the valuation of pension liabilities in accordance
with FASB ASC 715, all as determined in accordance with GAAP.
“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.
“Consolidated Group” means the Company and its consolidated Subsidiaries as
determined in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date.
“Consolidated Net Income” means, for any period, for the Consolidated Group, the
sum, without duplication, of (a) net income of the Consolidated Group (excluding
items reported as nonrecurring or unusual in the consolidated financial
statements of the Company and the Consolidated Group and related tax effects)
for such period minus (b) to the extent included in the amount determined
pursuant to clause (a) above, the income of any Subsidiary to the extent the
payment of such income in the form of a distribution or repayment of any
Indebtedness to the Company or a Subsidiary is not permitted, whether on account
of any Organization Document restriction, any Contractual Obligation or any Law
applicable to such Subsidiary, all as determined in accordance with GAAP.


7



--------------------------------------------------------------------------------




“Consolidated Net Tangible Assets” means, as of any date of determination, the
Consolidated Total Assets less goodwill and intangibles (other than intangibles
arising from, or relating to, intellectual property, licenses or permits
(including, but not limited to, emissions rights) of the Consolidated Group), in
each case calculated in accordance with GAAP; provided, that in the event that
the Company or any of its Subsidiaries acquires any assets in connection with
the Acquisition by the Company and its Subsidiaries of another Person subsequent
to the date as of which the Consolidated Net Tangible Assets is being calculated
(the “Balance Sheet Date”) but prior to the event for which the calculation of
the Consolidated Net Tangible Assets is made, then the Consolidated Net Tangible
Assets shall be calculated giving pro forma effect to such Acquisition of
assets, as if the same had occurred on or prior to the Balance Sheet Date.
“Consolidated Total Assets” means, as of any date of determination, the total
consolidated assets of the Consolidated Group, as shown on the most recent
balance sheet required to be delivered pursuant to Section 7.01 (or, prior to
the first such delivery, referred to in Section 6.05).
“Contractual Obligation” means, as to any Person, any provision of any Security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Debt Rating” means, as of any date of determination, the public rating as
determined by any of S&P, Moody’s or Fitch of the Company’s non-credit-enhanced,
senior unsecured long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
bankruptcy or insolvency laws of the Netherlands (including the Dutch Bankruptcy
Act (Faillissementswet)), the insolvency laws of Germany (including the German
Insolvency Code (Insolvenzordnung)), the Insolvency Regulation and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Australia, the Netherlands,
Germany or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Deed of Cross Security” means that certain Deed of Cross Security executed on
or about the Acquisition Agreement Closing Date by the Seller, Albemarle Wodgina
and Wodgina Lithium Operations Pty Ltd, an Australian proprietary limited
company, and including each other similar deed of charge executed by a new
participant or joint venturer with respect to the Wodgina Lithium Joint Venture.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to the sum of (a) the Base Rate plus
(b) the Applicable Rate applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to any principal of or interest on a
Eurocurrency Rate Loan, the Default Rate shall


8



--------------------------------------------------------------------------------




be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Company or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company) or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each Lender.
“Designated Jurisdiction” means, at any time, any country, region or territory
that itself, at such time is the subject of any Sanction.
“Disposition” means the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


9



--------------------------------------------------------------------------------




“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, as of any date of determination, (a) with respect to
the principal amount of any Loan denominated in Dollars, such amount, and
(b) with respect to the principal amount of any Loan denominated in Euros, the
equivalent in Dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.02(e) using the Exchange Rate at the time in effect under
the provisions of such Section.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.07(b)(iii) and 11.07(b)(v) (subject to such consents,
if any, as may be required under Section 11.07(b)(iii)).
“Environmental Laws” means any legally binding and applicable statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or restriction imposed by any federal, state,
local, and foreign Governmental Authority relating to human health and the
natural environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries resulting
from or caused by (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the release or threatened release of any Hazardous Materials into
the natural environment or (d) any contract, agreement or other consensual
arrangement pursuant to which environmental liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


10



--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any Loan denominated in Euros for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day.
“EURIBOR Borrowing” means a Borrowing comprised of EURIBOR Loans.
“EURIBOR Loan” means a Loan that bears interest based on the EURIBO Rate. All
EURIBOR Loans shall be denominated in Euros.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurocurrency Rate Borrowing” means a Borrowing comprised of Eurocurrency Rate
Loans.
“Eurocurrency Rate Loan” means a LIBOR Loan or a EURIBOR Loan.
“Event of Default” has the meaning specified in Section 9.01.
“Exchange Rate” means, as of any date of determination, for purposes of
determining the Dollar Equivalent of Euro, the rate at which Euros may be
exchanged into Dollars at the time of determination on such day as last provided
(either by publication or as may otherwise be provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (determined based on
New York City time) immediately preceding such date of determination. In the
event that Reuters ceases to provide such rate of exchange or such rate does not
appear on the applicable Reuters source, the Exchange Rate shall be determined
by reference to such other publicly available information service for displaying
such rate of exchange at such time as shall be selected by the Administrative
Agent from time to time in its reasonable discretion.
“Exchange Rate Date” means (a) with respect to any Loan denominated in Euros,
each of (i) the date of the commencement of the initial Interest Period therefor
and (ii) the date of the commencement of each subsequent Interest Period
therefor and (b) if an Event of Default has occurred and is continuing, any
Business Day designated as an Exchange Rate Date by the Administrative Agent in
its sole discretion.


11



--------------------------------------------------------------------------------




“Excluded Taxes” means (a) in the case of the Administrative Agent and each
Lender, Taxes imposed on or measured by its income or gross receipts, branch
profits Taxes, and franchise Taxes imposed on it, by any jurisdiction (i) as a
result of the Administrative Agent or such Lender, as the case may be, being
organized under the Laws of or maintaining a lending office in such jurisdiction
or (ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes that are imposed by the Netherlands, Australia or Germany with
respect to the Loans on amounts payable to or for the account of such Lender
under any Loan Document pursuant to a Law in effect on the date on which such
Lender becomes a party to this Agreement or such Lender changes its Lending
Office, except, in each case, to the extent that such Lender (or its assignor,
if any) was entitled, at the time of the change in its Lending Office (or of the
assignment), to receive additional amounts from the Loan Parties with respect to
such Taxes pursuant to Section 3.01, (c) any withholding Taxes imposed under
FATCA, (d) any Taxes attributable to a failure by a Lender to comply with
Section 11.15 and (e) in the case of a Lender, any withholding Taxes imposed as
a result of such Lender becoming an Offshore Associate of Albemarle Wodgina
after becoming a Lender hereunder.
“Existing Maturity Date” has the meaning specified in Section 2.15(a).
“Extending Lender” has the meaning specified in Section 2.15(b).
“Extension Closing Date” has the meaning specified in Section 2.15(a).
“Extension Lender Response Date” has the meaning specified in Section 2.15(b).
“Extension Upfront Fee” means, with respect to any Lender, a fee in the amount
equal to the product of (a) (i) 0.02% multiplied by (ii) (A) the number of days
in the period from and including the applicable Existing Maturity Date to but
excluding the date to which the applicable Maturity Date is requested to be
extended pursuant to Section 2.15(a) divided by (B) 360 multiplied by (b) the
sum of the Dollar Equivalents of the principal amounts of the Loans of such
Lender.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate would be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.


12



--------------------------------------------------------------------------------




“Financial Covenant” means the covenant set forth in Section 8.06.
“Fitch” means Fitch Ratings, Inc., or any successor thereto.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a) all obligations for borrowed money, whether current or long-term (including
the Loans), and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, including convertible debt instruments;
(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);
(c) all contingent obligations and unreimbursed drawings under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
(d) the Attributable Principal Amount of capital leases and Synthetic Leases;
(e) the Attributable Principal Amount of Securitization Transactions;
(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments prior to 91 days after the
latest Maturity Date then in effect;
(g) Guarantees in respect of Funded Debt of another Person; and
(h) any Funded Debt described in clauses (a) through (g) above of any
partnership or joint venture or other similar entity in which such Person is a
general partner or joint venturer, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof.
For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the outstanding principal amount of Funded Debt that is


13



--------------------------------------------------------------------------------




the subject of the Guarantees in the case of Guarantees under clause (g) or, if
less, the amount expressly guaranteed.
“Funding Date” means, with respect to any Loan or any Borrowing, the date on
which such Loan, or the Loans comprising such Borrowing, is or are made pursuant
to Section 2.01.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Financial Accounting Standards
Board Accounting Standards Codification, consistently applied and, subject to
Section 1.03(a), as in effect from time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranty” means the Guarantee of the Obligations provided by the Company
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to any Environmental Law.


14



--------------------------------------------------------------------------------




“Immaterial Subsidiary” means any Subsidiary of the Company that neither
(a) owns assets with an aggregate book value in excess of $25,000,000 nor (b)
has annual revenues in excess of $25,000,000.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all Funded Debt;
(b) net obligations under any Swap Contract;
(c) Guarantees in respect of Indebtedness of another Person; and
(d) any Indebtedness described in clauses (a) through (c) above of any
partnership or joint venture or other similar entity in which such Person is a
general partner or joint venturer, and, as such, has personal liability for such
obligations, but only to the extent there is recourse to such Person for payment
thereof.
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (d) or, if
less, the amount expressly guaranteed.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not described in clause (a) above, Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.08.
“Insolvency Regulation” means Regulation (EU) No 2015/848 of the European
Parliament and of the Council of the European Union of 20 May 2015 on insolvency
proceedings (recast).
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date applicable
to such Loan; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date applicable to such
Loan.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven days
thereafter or on the numerically corresponding day in the calendar month that is
one, two (other than in the case of EURIBOR Loans), three or six months
thereafter, as selected by the applicable Borrower (or the Company on its
behalf) in the applicable Loan Notice; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, other than
with respect to an


15



--------------------------------------------------------------------------------




Interest Period of seven days, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b) any Interest Period, other than any Interest Period of seven days, that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and
(c) no Interest Period for any Loan shall extend beyond the Maturity Date
applicable to such Loan.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Loan for
any Interest Period or for purposes of clause (c) of the definition of “Base
Rate”, a rate per annum that results from interpolating on a linear basis
between (a) the applicable Screen Rate for the longest maturity for which such
Screen Rate is available that is shorter than the applicable period and (b) the
applicable Screen Rate for the shortest maturity for which such Screen Rate is
available that is longer than the applicable period, in each case as of the time
the Interpolated Screen Rate is required to be determined in accordance with the
other provisions hereof; provided that the Interpolated Screen Rate shall in no
event be less than zero.
“IRS” means the United States Internal Revenue Service.
“JPMorgan” means JPMorgan Chase Bank, N.A., and its successors.
“Laws” means, collectively, (a) all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (b) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case under this clause (b), having the force of law.
“Lender” means each of the Persons identified on Schedule 2.01 and any other
Person that becomes a Lender pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
applicable Screen Rate as of as of the Specified Time on the Quotation Day.


16



--------------------------------------------------------------------------------




“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.
“LIBOR Loan” means a Loan that bears interest based on the Adjusted LIBO Rate.
All LIBOR Loans shall be denominated in Dollars.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means a loan made by a Lender to a Borrower pursuant to Section 2.01.
“Loan Documents” means this Agreement and each Note.
“Loan Notice” means a notice of (a) a borrowing of Loans, (b) a conversion of
any Borrowing from one Type to another Type or (c) a continuation of any
Eurocurrency Rate Borrowing, in each case, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent, appropriately completed and signed by a
Responsible Officer of the applicable Borrower (or the Company on its behalf).
“Loan Parties” means the Company and the Borrowers.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars or with respect to any payment not relating to the principal of or
interest on any Loan or Borrowing (including any payment of fees hereunder), New
York City time and (b) with respect to a Loan or Borrowing denominated in Euros,
London time.
“Mandatory Restrictions” has the meaning specified in Section 1.06.
“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the operations, business, properties, liabilities
(actual or contingent) or financial condition of the Consolidated Group taken as
a whole; (b) the ability of the Company or any Borrower to perform its material
obligations under any Loan Document to which it is a party; or (c) the legality,
validity, binding effect or enforceability against the Company or any Borrower
of any Loan Document to which it is a party.
“Maturity Date” means, with respect to any Loan, the date that is 364 days after
the Funding Date with respect to such Loan; provided that if any Lender shall
have consented to the extension of the Maturity Date with respect to the Loans
held by such Lender pursuant to Section 2.15, then as to such Loans the
“Maturity Date” shall be the final scheduled maturity date as determined
pursuant to such Section; provided further that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.10.
“MNPI” has the meaning specified in Section 7.02.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


17



--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Non-Extending Lender” has the meaning specified in Section 2.15(b).
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Obligations” means, without duplication, (a) the Loans and (b) all advances to,
and debts, liabilities, obligations, covenants and duties of, the Company or any
Borrower arising under any Loan Document or otherwise with respect to any Loan,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Company or any Borrower of any proceeding under any Debtor Relief Laws naming it
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offshore Associate” means an Associate (a) that is a non-resident of Australia
and does not become a Lender or receive a payment in carrying on a business in
Australia at or through a permanent establishment of such Associate in Australia
or (b) that is a resident of Australia and becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of such Associate in that country, and, in either case,
which does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing


18



--------------------------------------------------------------------------------




or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent, as the case may be, and the jurisdiction
imposing such Tax (other than connections arising from such Lender or the
Administrative Agent, as the case may be, having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” has the meaning specified in Section 3.01(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning specified in Section 11.07(d).
“Participant Register” has the meaning specified in Section 11.07(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.


19



--------------------------------------------------------------------------------




“Platform” has the meaning specified in Section 7.02.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Pro Forma Basis” means, for purposes of determining compliance with the
Financial Covenant, that the subject Acquisition or Disposition and any related
incurrence or discharge of Indebtedness shall be deemed to have occurred as of
the first day of the period of four consecutive fiscal quarters ending with the
fiscal quarter as of the end of which such compliance is being determined.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(a) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of the subject
Acquisition or Disposition shall be, in the case of Acquisitions, included or,
in the case of Dispositions, excluded to the extent relating to any period prior
to the date of subject transaction, and (b) Indebtedness incurred or, in the
case of a Disposition, discharged in connection with the subject Acquisition or
Disposition shall be deemed to have been incurred or, in the case of a
Disposition, discharged as of the first day of the applicable period (and
interest expense shall be imputed for the applicable period assuming prevailing
interest rates hereunder or excluded based on actual interest accrued in
accordance with GAAP).
“Pro Rata Share” means, with respect to any Lender at any time, (a) when used in
reference to the funding of any Loans or Borrowings or other matters relating to
Commitments, including when used in reference to ticking fees, a fraction
(expressed as percentage, carried out to the ninth decimal place), the numerator
of which is the aggregate amount of the Commitment of such Lender at such time
and the denominator of which is the aggregate amount of the Commitments of all
Lenders at such time, (b) when used in reference to any Borrowing, including
prepayments of any Borrowing, a fraction (expressed as percentage, carried out
to the ninth decimal place), the numerator of which is the principal amount of
the Loan of such Lender included in such Borrowing and the denominator is the
aggregate principal amount of such Borrowing and (c) when used for other
purposes, including as used in Section 11.04(c), a fraction (expressed as
percentage, carried out to the ninth decimal place), the numerator of which is
the sum of (i) the amount of the Commitment of such Lender at such time plus
(ii) the sum of the Dollar Equivalents of the principal amounts of the Loans of
such Lender outstanding at such time and the denominator of which is the sum of
(x) the aggregate amount of the Commitments of all Lenders at such time plus (y)
the Dollar Equivalents of the principal amounts of the Loans of all Lenders
outstanding at such time.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.


20



--------------------------------------------------------------------------------




“Quotation Day” means (a) with respect to any Loan denominated in Dollars for
any Interest Period, the day two Business Days prior to the first day of such
Interest Period and (b) with respect to any Loan denominated in Euros for any
Interest Period, the day two TARGET Days before the first day of such Interest
Period, in each case unless market practice differs for loans such as the
applicable Loan priced by reference to rates quoted in the Relevant Interbank
Market, in which case the Quotation Day for such Loan shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to rates quoted in the Relevant Interbank Market (and if quotations
would normally be given by leading banks for such loans priced by reference to
rates quoted in the Relevant Interbank Market on more than one day, the
Quotation Day shall be the last of those days).
“Register” has the meaning specified in Section 11.07(c).
“Related Indemnitee” of an Indemnitee means (a) any controlling Person or
controlled Affiliate of such Indemnitee, (b) the respective directors, officers
or employees of such Indemnitee or any of its controlling Persons or controlled
Affiliates and (c) the respective agents of such Indemnitee or any of its
controlling Persons or controlled Affiliates, in the case of this clause (c),
acting on behalf of, or at the express instructions of, such Indemnitee,
controlling Person or such controlled affiliate; provided that each reference to
a controlling Person, controlled affiliate, director, officer or employee in
this definition pertains solely to a controlling Person, controlled Affiliate,
director, officer or employee involved in the negotiation or syndication of this
Agreement.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to Dollars, the London
interbank market, and (b) with respect to Euros, the European interbank market.
“Replacement Lender” means any Person that is an Eligible Assignee and that
agrees to assume interests, rights and obligations of any Lender pursuant to
Section 11.16.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Lenders” means, at any time, Lenders holding Commitments and Loans
representing in the aggregate more than 50% of the sum of the aggregate amount
of the Commitments of all Lenders at such time and the sum of the Dollar
Equivalents of the principal amount of the Loans of all Lenders outstanding at
such time; provided that the Commitment and Loans held by any Defaulting Lender
shall be disregarded for purposes of making a determination of Required Lenders.
“Responsible Officer” means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or a
director of such Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, a director, the secretary or
any assistant secretary of such Loan Party and, solely for purposes of notices
given pursuant to Article II, any of the foregoing officers and any other
officer of such Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any


21



--------------------------------------------------------------------------------




other officer or employee of such Loan Party designated in or pursuant to an
agreement between such Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Lender” has the meaning specified in Section 1.06.
“Revolving Credit Agreement” means that certain Credit Agreement dated as of
June 21, 2018, as amended as of August 14, 2019, among the Company, certain of
its Subsidiaries party thereto, the lenders party thereto and Bank of America,
N.A., as administrative agent and swing line lender, and any refinancing or
replacement thereof.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
any each case, any successor thereto.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Company or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanctions” means any economic or financial sanctions or trade embargoes
administered or enforced by the United States Government (including, without
limitation, OFAC and the U.S. Department of State), the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Base Rate pursuant to clause (c) of the
definition thereof, a rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to the
relevant period as displayed on the Reuters screen page that displays such rate
(currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) and (b) in respect of the
EURIBO Rate for any Interest Period, the rate per annum determined by the
European Money Market Institute (or any other Person that takes over the
administration of such rate) as the rate at which interbank deposits in Euros
are being offered by one prime bank to another within the EMU zone for such
Interest Period, as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by


22



--------------------------------------------------------------------------------




the Administrative Agent from time to time in its reasonable discretion);
provided that (i) if no Screen Rate shall be available for a particular period
at such time but Screen Rates shall be available for maturities both longer and
shorter than such period at such time, than the Screen Rate for such period
shall be the Interpolated Screen Rate as of such time and (ii) if the Screen
Rate, determined as provided above, would be less than zero, the Screen Rate
shall be deemed to be zero.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) that has been or may be entered
into by a member of the Consolidated Group pursuant to which such member of the
Consolidated Group may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, payment intangibles, notes
receivable, rights to future lease payments or residuals or other similar rights
to payment to a special purpose Subsidiary or Affiliate or any other Person.
“Security” means all capital stock, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any of the foregoing.
“Seller” means Wodgina Lithium Pty Ltd (ACN 611 488 931), a proprietary limited
company incorporated under the laws of Australia.
“Solvent” means, with respect to any Person as of a particular date, after
giving full effect to rights of contribution against or reimbursement from other
Persons under applicable Law or any Contractual Obligation, that on such date
(a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course, (b)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
as they mature in the ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, which for
this purpose shall include rights of contribution in respect of obligations for
which such Person has provided a Guarantee, and (e) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, which for this purpose shall include rights of
contribution in respect of obligations for which such Person has provided a
Guarantee. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability reduced
by the amount of any contribution or indemnity that can reasonably be expected
to be received.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.


23



--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the FRB for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
FRB). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or other interests having ordinary voting power for the election of
directors or other governing body (other than shares or interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps, options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, that are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


24



--------------------------------------------------------------------------------




“Synthetic Lease” means any synthetic, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings (including backup withholding) or similar
charges imposed by any Governmental Authority, including any interest,
penalties, and liabilities with respect thereto.
“Threshold Amount” means $100,000,000.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a LIBOR
Loan or a EURIBOR Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of that
Pension Plan’s assets, determined as of the date of the most recently completed
actuarial valuation report for that Pension Plan in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Internal Revenue Code.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.
“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.
“VAT Recipient” has the meaning specified in Section 3.01(d).
“VAT Relevant Party” has the meaning specified in Section 3.01(d).
“VAT Supplier” has the meaning specified in Section 3.01(d).
“Wodgina Lithium Joint Venture” means the unincorporated joint venture
established between Albemarle Wodgina and the Seller pursuant to a joint venture
agreement executed between the parties on or about the Acquisition Agreement
Closing Date, as contemplated by the Acquisition Agreement.


25



--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears unless otherwise expressly referenced.
(ii)    The word “including” is by way of example and not limitation.
(iii)    The word “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(iv)    The word “will” will be construed to have the same meaning and effect as
the word “shall”.
(v)    The words “asset” and “property” will be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(vi)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(vii)    Except as otherwise provided herein and unless the context requires
otherwise, any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


26



--------------------------------------------------------------------------------




(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    For purposes of determining the Dollar Equivalent of any Loan denominated
in Euros, the Administrative Agent shall determine the Exchange Rate as of each
applicable Exchange Rate Date and shall apply such Exchange Rates to determine
such amount, and each such amount shall be the Dollar Equivalent of such Loan
until the next required calculation thereof pursuant to this paragraph.
(f)    For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (i) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (ii) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Securities at such
time.

SECTION 1.03.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP. Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of the Financial Covenant) contained herein, Funded
Debt of the Company and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded, and (ii) for purposes of
calculations made pursuant to the terms of this Agreement, the determination of
whether a lease constitutes a capital lease, and the amount of capital lease
obligations arising therefrom, shall be made on the basis of GAAP without giving
effect to any change to GAAP set forth in the Accounting Standards Update No.
2016-02, Leases (Topic 842), issued by the Financial Accounting Standards Board
on February 25, 2016, or any other updates or proposals issued by the Financial
Accounting Standards Board in connection therewith.
(b)    At the Company’s election, determinations of compliance with the
Financial Covenant hereunder may be made on a Pro Forma Basis with respect to
any Acquisition, any Disposition of all of the equity interests of, or all or
substantially all of the assets of, a Subsidiary or any Disposition of a line of
business or a division of the Company or a Subsidiary, in each case, consummated
after the Closing Date; provided that with respect to any such Acquisition or
Disposition (i) the Company must elect to treat such Acquisition or Disposition
on a Pro Forma Basis on or before the delivery of the Compliance Certificate
relating to the first fiscal quarter period ending after the date of the
consummation of such Acquisition or Disposition, (ii) the Company must indicate
such election on such Compliance Certificate and (iii) such election shall be
irrevocable. Absent the Company’s election to treat an Acquisition or a
Disposition on a Pro Forma Basis in accordance with this Section 1.03(b),
determinations of compliance with the Financial


27



--------------------------------------------------------------------------------




Covenant hereunder shall not be made on a Pro Forma Basis with respect to such
Acquisition or Disposition.
(c)    The Company will provide a written summary of material changes in GAAP
affecting the financial reporting of the Company or in the consistent
application thereof by the Company with each Compliance Certificate delivered in
accordance with Section 7.02(b). If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 1.04.    Rounding.
Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


28



--------------------------------------------------------------------------------





SECTION 1.05.    References to Agreements and Laws.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other Contractual
Obligations shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

SECTION 1.06.    Blocking Regulation.
In relation to any Lender that is subject to the regulations referred to below
(each, a “Restricted Lender”), any representation, warranty or covenant set
forth herein that refers to Sanctions or Designated Jurisdictions (each, a
“Specified Provision”) shall only apply for the benefit of such Restricted
Lender to the extent that such Specified Provision would not result in a
violation of, conflict with or liability under Council Regulation (EC) 2271/96
(or any Law implementing such regulation in any member state of the European
Union) or any similar blocking or anti-boycott Law in Germany (including, in the
case of Germany, section 7 foreign trade rules (Auβenwirtschaftsverordnung –
AWV) in connection with section 4 paragraph 1 foreign trade law
(Auβenwirtschaftsgesetz – AWG)) or in the United Kingdom (the “Mandatory
Restrictions”). In the case of any consent or direction by Lenders in respect of
any Specified Provision of which a Restricted Lender does not have the benefit
due to a Mandatory Restriction, then, notwithstanding anything to the contrary
in the definition of Required Lenders, for so long as such Restricted Lender
shall be subject to a Mandatory Restriction, the Commitment and the Dollar
Equivalents of the outstanding principal amount of any Loans of such Restricted
Lender will be disregarded for the purpose of determining whether the requisite
consent of the Lenders has been obtained or direction by the requisite Lenders
has been made, it being agreed, however, that, unless, in connection with any
such determination, the Administrative Agent shall have received written notice
from any Lender stating that such Lender is a Restricted Lender with respect
thereto, each Lender shall be presumed, in connection with such determination,
not to be a Restricted Lender.

SECTION 1.07.    Interest Rate; LIBOR Notification.
The interest rate on LIBOR Loans is determined by reference to the LIBO Rate,
which is derived from the London interbank offered rate. The Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Screen Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including whether the composition or characteristics
of any such alternative, successor or replacement reference rate, as it may or
may not be adjusted pursuant to Section 3.03, will be similar to, or produce the
same value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


29



--------------------------------------------------------------------------------





SECTION 1.08.    Dutch Terms.
In this Agreement, where it relates to Albemarle Finance, (a) a “winding-up”,
“liquidation”, “administration”, “dissolution” and “reorganization” (and any of
those terms) include a Dutch entity being declared bankrupt (failliet verklaard)
or dissolved (ontbonden), (b) a “trustee in bankruptcy” includes a curator, (c)
an “administrator” includes a bewindvoerder, (d) a “Lien” includes any mortgage
(hypotheek), pledge (pandrecht), right of retention (recht van retentie) and in
general, any right in rem (beperkt recht), created for the purpose of granting
security (goederenrechtelijk zekerheidsrecht), (e) a “bankers’ lien” includes
any security of account holding banks arising under their general terms and
conditions, (f) board of directors shall refer to the management board (bestuur)
and a director shall refer to a member of the management board (bestuurder) and
(g) “authorize” or “authorization”, where applicable, includes (i) any action
required to comply with the Works Councils Act of The Netherlands (Wet op de
ondernemingsraden) and (ii) obtaining an unconditional positive advice (advies)
from the competent works council(s).

ARTICLE II

The Commitments and Loans

SECTION 2.01.    Loans.
Subject to the terms and conditions set forth herein, each Lender severally, but
not jointly, agrees to make, from time to time during the Availability Period,
Loans to any Borrower denominated in Dollars or, in the case of Albemarle
Finance and Albemarle Germany, in Euros; provided that (a) the Dollar Equivalent
of the principal amount of any Loan to be made by any Lender shall not exceed
its Commitment as in effect immediately prior to the time such Loan is made, (b)
the sum of the Dollar Equivalents of the principal amounts of Loans made to
Albemarle Germany shall not exceed $300,000,000, (c) all Loans made to Albemarle
Wodgina under this Section 2.01 shall be made on a single Funding Date, (d) all
Loans made to Albemarle Finance under this Section 2.01 shall be made on a
single Funding Date and (e) all Loans made to Albemarle Germany shall be made on
no more than two Funding Dates. Loans denominated in Dollars may consist of Base
Rate Loans or LIBOR Loans, or a combination thereof, as the applicable Borrower
(or the Company on its behalf) may request in accordance herewith. Loans
denominated in Euros may only be EURIBOR Loans. Amounts repaid or prepaid in
respect of Loans may not be reborrowed.

SECTION 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each borrowing of Loans, each conversion of any Borrowing from one Type
to another Type and each continuation of any Eurocurrency Rate Borrowing shall
be made upon delivery to the Administrative Agent by the applicable Borrower (or
the Company on its behalf) of a Loan Notice. Each Loan Notice must be received
by the Administrative Agent not later than (i) 12:00 noon, Local Time, three
Business Days prior to the requested date of any borrowing of, or conversion to
or continuation of, Eurocurrency Rate Loans and (ii) 10:00 a.m., Local Time, on
the requested date of any borrowing of, or conversion to, Base Rate Loans. Each
Loan Notice shall be irrevocable; provided that, with respect to any borrowing
to be made on a Funding Date that is prior


30



--------------------------------------------------------------------------------




to the Acquisition Agreement Closing Date and subject to Section 3.05, such Loan
Notice may be withdrawn by the applicable Borrower (or the Company on its
behalf), by fax or e-mail notice to the Administrative Agent, which must be
received by the Administrative Agent not later than 9:00 a.m., Local Time, on
the requested date of such borrowing. At the commencement of each Interest
Period for any Eurocurrency Rate Borrowing, such Borrowing shall be in a
principal amount equal to the Borrowing Minimum or a whole multiple equal to the
Borrowing Multiple in excess thereof; provided that a Eurocurrency Rate
Borrowing that results from a continuation of an outstanding Eurocurrency Rate
Borrowing may be in a principal amount that is equal to such outstanding
Borrowing. On each Funding Date, each Base Rate Borrowing shall be in a
principal amount equal to the Borrowing Minimum or a whole multiple equal to the
Borrowing Multiple in excess thereof. Each Loan Notice shall specify (A) the
applicable Borrower, (B) whether a borrowing of Loans, a conversion of any
Borrowing from one Type to the other or a continuation of any Eurocurrency Rate
Borrowing is being requested, (C) the requested date of the borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(D) in the case of a Loan Notice for a borrowing by Albemarle Finance or by
Albemarle Wodgina prior to the Acquisition Agreement Closing Date, the date that
is reasonably anticipated by the Company to be the Acquisition Agreement Closing
Date, it being agreed that, notwithstanding anything to the contrary set forth
herein, a Loan Notice for a borrowing by Albemarle Finance or by Albemarle
Wodgina may not be delivered more than 10 Business Days prior to the date that
is reasonably expected by the Company to be the Acquisition Agreement Closing
Date (and each delivery of a Loan Notice for a borrowing by Albemarle Finance or
by Albemarle Wodgina prior to the occurrence of the Acquisition Agreement
Closing Date shall constitute a representation by the Company that the Company
reasonably expects the Acquisition Agreement Closing Date to occur no more than
10 Business Days after the date such Loan Notice is delivered), (E) the
aggregate principal amount of Loans to be borrowed or the existing Borrowing
that is to be converted or continued, (F) the Type of Loans to be borrowed or to
which the existing Borrowing is to be converted, (G) if applicable, the duration
of the Interest Period with respect thereto and (H) in the case of a borrowing
of Loans, the currency requested with respect thereto and the location and
number of the account of the applicable Borrower to which funds are to be
disbursed (which account shall be reasonably acceptable to the Administrative
Agent). The applicable Borrower (or the Company on its behalf) may elect
different conversion or continuation options with respect to different portions
of the affected existing Borrowing (and all references herein to conversion or
continuation of a Borrowing shall be understood to include any such election of
different options with respect thereto), in which case each such portion shall
be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. If a Borrower (or the Company on its behalf) fails to
specify a currency in a Loan Notice requesting a borrowing of Loans, then the
Loans so requested shall be made in Dollars. If a Borrower (or the Company on
its behalf) fails to specify a Type of the requested Loans in a Loan Notice,
then the applicable Loans will be made (x) in the case of Loans denominated in
Dollars, as Base Rate Loans and (y) in the case of Loans denominated in Euros,
as EURIBOR Loans. If a Borrower (or the Company on its behalf) fails to timely
deliver a Loan Notice requesting a conversion or continuation of any
Eurocurrency Rate Borrowing, then, on the last day of the Interest Period
applicable thereto, such Borrowing shall (x) in the case of a Borrowing
denominated in Dollars, automatically convert to a Base Rate Borrowing and (ii)
in the case of a Borrowing denominated in Euros, automatically be continued as a
EURIBOR Borrowing with an Interest Period of one month. If a Borrower (or


31



--------------------------------------------------------------------------------




the Company on its behalf) requests a borrowing of Eurocurrency Rate Loans or
conversion to or continuation of a Eurocurrency Rate Borrowing in any Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the details thereof and, in the case of a Loan
Notice requesting a borrowing of Loans, of its Pro Rata Share of the applicable
Loans. If no timely Loan Notice with respect to a conversion or continuation of
any Eurocurrency Rate Borrowing is provided by the applicable Borrower (or the
Company on its behalf), the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans of Loans denominated in
Dollars or continuation of Loans denominated in a Euro, in each case, as
described in Section 2.02(a). Each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds by wire
transfer, to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders, not later than 1:00 p.m., Local
Time, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction (or waiver in accordance with Section 11.01) of the applicable
conditions set forth in Section 5.02, the Administrative Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent by wire transfer of such funds in accordance with
instructions set forth in the applicable Loan Notice.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Borrowing may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Borrowing. During the existence of a Default or Event of
Default, (i) no Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Rate Borrowing and (ii) no Borrowing denominated in
Euros may be converted to or continued as a Borrowing having an Interest Period
of more than one month, in each case, without the consent of the Required
Lenders.
(d)    The applicable Base Rate or Eurocurrency Rate shall be determined by the
Administrative Agent in accordance with the terms hereof. The Administrative
Agent shall promptly notify the Company or the applicable Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Base Rate or the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.
(e)    After giving effect to all Borrowings, all conversions of Borrowings from
one Type to another Type and all continuations of Eurocurrency Rate Borrowings,
there shall not be more than 10 Interest Periods in effect with respect to
Loans.

SECTION 2.03.    [Reserved.]

SECTION 2.04.    [Reserved.]

SECTION 2.05.    Optional and Mandatory Prepayments.


32



--------------------------------------------------------------------------------




(a)    Each Borrower may, upon notice from such Borrower (or the Company on its
behalf) to the Administrative Agent, at any time or from time to time
voluntarily prepay any Borrowing in whole or in part, without premium or
penalty; provided that (a) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 12:00 noon, New York City time, (i) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (ii) on the date of prepayment
of Base Rate Loans and (b) any prepayment of any Borrowing shall be in a
principal amount equal to the Borrowing Minimum or a whole multiple equal to the
Borrowing Multiple in excess thereof, or, if less, the entire principal amount
of such Borrowing then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Borrowing or Borrowings to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by a Borrower (or the Company on its
behalf), the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that, subject to Section 3.05, such notice may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the applicable Borrower (or
the Company on its behalf) by notice to the Administrative Agent on or prior to
the specified date of prepayment if such condition is not satisfied and, in the
case of such revocation, the applicable Borrower shall not be required to make
such prepayment and such prepayment amount shall cease to be due and payable.
Any prepayment of a Loan shall be accompanied by all accrued interest thereon
and, in the case of any prepayment of Eurocurrency Rate Loans on any day other
than the last day of the Interest Period applicable thereto, shall be subject to
Section 3.05. Each prepayment of a Borrowing shall be applied to the applicable
Loans of the Lenders in accordance with their respective Pro Rata Shares
thereof.
(b)    If the Acquisition Agreement Closing Date shall not have occurred by the
day that is thirty days after the Funding Date with respect to any Loans made to
Albemarle Finance or to Albemarle Wodgina, then, on the day that is two Business
Days after such day, the applicable Borrower shall prepay the entire principal
amount of such Loans. Any such prepayment of a Loan shall be accompanied by all
accrued interest thereon and, in the case of any prepayment of Eurocurrency Rate
Loans on any day other than the last day of the Interest Period applicable
thereto, shall be subject to Section 3.05.

SECTION 2.06.    Termination or Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Commitment Outside Date.
Unless previously terminated, upon the termination of the Acquisition Agreement
in accordance with its terms prior to the consummation of the transactions
contemplated thereby, the Commitments shall be automatically reduced to
$300,000,000 less the sum of the Dollar Equivalents of the principal amounts of
Loans made to Albemarle Germany. The Commitment of each Lender shall be reduced
automatically and without further action upon the making by such Lender of any
Loan by an amount equal to the Dollar Equivalent of such Loan.


33



--------------------------------------------------------------------------------




(b)    Prior to the Commitment Outside Date, the Company may, upon notice from
the Company to the Administrative Agent, terminate or permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 12:00 noon, New York City time, one
Business Day prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof. Each notice delivered by the Company
pursuant to this Section 2.06(b) shall be irrevocable; provided that any such
notice may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Company by notice to the Administrative Agent on or prior to the specified date
of termination or reduction if such condition is not satisfied. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.
(c)    Any reduction of the Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share thereof. Any termination or
reduction of the Commitments shall be permanent. All unpaid ticking fees accrued
until the effective date of any termination or reduction of the Commitments (in
the case of any reduction, in respect of the aggregate amount of the Commitments
subject to such reduction) shall be paid on the effective date of such
termination or reduction.

SECTION 2.07.    Repayment of Loans.
Each Borrower shall pay to the Administrative Agent, for the account of each
Lender, the then unpaid principal amount of each Loan of such Lender made to
such Borrower on the Maturity Date applicable to such Loan.

SECTION 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the sum of (A) the Adjusted LIBO Rate for
such Interest Period plus (B) the Applicable Rate, (ii) each EURIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the sum of (A) the EURIBO Rate for such
Interest Period plus (B) the Applicable Rate and (iii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof at a rate per annum
equal to the sum of (A) the Base Rate plus (B) the Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
or the Company under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a


34



--------------------------------------------------------------------------------




fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Without duplication of clauses (i) and (ii) above, if any Event of
Default under Section 9.01(f) or Section 9.01(g) arises, the outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable by the applicable Borrower
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable by
the applicable Borrower in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

SECTION 2.09.    Fees.
(a)    Ticking Fees. The Company shall pay to the Administrative Agent, for the
account of each Lender (subject to Section 2.17 in the case of any Defaulting
Lender), a ticking fee in Dollars, which shall accrue at a rate of 0.125% per
annum on the daily amount of the Commitment of such Lender during the period (i)
from and including the date that is 60 days after the Closing Date and (ii) to
but excluding the date of the termination or expiration of the Commitment of
such Lender (the date in this clause (ii) being referred to as the “Ticking Fee
End Date”). Accrued and unpaid ticking fees shall be due and payable (x) with
respect to the ticking fees accrued through and including the last day of March,
June, September and December of each year, in arrears on the fifteenth day
following such last day, provided that any such ticking fees that, in the
absence of this proviso, would have been due and payable on any date prior to
the earlier of the initial Funding Date or the Acquisition Agreement Closing
Date shall only be due and payable on the earlier of the initial Funding Date or
the first Business Day after the Acquisition Agreement Closing Date, (y) on the
Ticking Fee End Date and (z) at such other times as may be specified herein.
(b)    Other Fees.
(i)    The Company shall pay to the Administrative Agent for its own account an
annual administrative fee in an amount and at the times as separately agreed in
writing by the Company and the Administrative Agent. Such fee shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Arrangers and the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so agreed. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

SECTION 2.10.    Computation of Interest and Fees.


35



--------------------------------------------------------------------------------




All computations of interest for Base Rate Loans when the Base Rate is
determined by reference to the Prime Rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11.    Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of any Borrower or the
Company hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

SECTION 2.12.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Loan Parties shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in Euros, all
payments by the Loan Parties hereunder shall be made to the Administrative
Agent, for the account of the Lenders to which such payment is owed (except that
payments pursuant to Sections 3.01, 3.04, 3.05 and 11.04 shall be made directly
to the Persons entitled thereto), in Dollars by wire transfer of immediately
available funds not later than 2:00 p.m., Local Time, on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in Euros shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed, in Euros by wire transfer of immediately
available funds not later than 2:00 p.m., Local Time, on the dates specified
herein. All such payments to the Administrative Agent shall be made to such
account as may be specified by the Administrative Agent from time to time by
notice to the Company. If, for any reason, Albemarle Finance or Albemarle
Germany is prohibited by any Law from making any required payment hereunder in
Euros, Albemarle Finance or Albemarle


36



--------------------------------------------------------------------------------




Germany, as applicable, shall make such payment in Dollars, with the amount of
such payment in Dollars being determined by using the Exchange Rate as of the
date of such payment. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m., Local
Time, shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by any Loan Party shall come due on a day other than a Business Day,
such payment shall be made on the next following Business Day, except as
otherwise set forth in the definition of “Interest Period” or “Maturity Date”,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, (1) if such Borrowing is
denominated in Dollars, the greater of (x) the NYFRB Rate and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (2) if such Borrowing is denominated in Euros, the
greater of (x) the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount (which determination will be conclusive
absent manifest error) and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, in each case,
plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any Borrower, (1) if such Borrowing is denominated in
Dollars, the interest rate applicable to Base Rate Loans and (2) if such
Borrowing is denominated in Euros, the interest rate applicable to such
Borrowing. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Loan Parties; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Loan Party prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that such Loan Party will not make such payment, the
Administrative Agent may assume that such Loan Party has made such payment on
such date in accordance herewith


37



--------------------------------------------------------------------------------




and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if such Loan Party has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, (A) if denominated in Dollars, the greater of (1) the
NYFRB Rate and (2) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) if denominated in
Euros, the greater of (1) the rate reasonably determined by the Administrative
Agent to be the cost to it of funding such amount (which determination will be
conclusive absent manifest error) and (2) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, in each case, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. In the event that any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to such Loan set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. Without limiting the provisions
of Section 10.04, each Lender expressly acknowledges and agrees that in
releasing to any Borrower any funds made available to the Administrative Agent
by any Lender, (i) the Administrative Agent shall be entitled to rely, and shall
not incur any liability for relying, upon any certificate of a Responsible
Officer of such Borrower or the Company delivered pursuant to Article V and upon
any representation or deemed representation made by the Company in, or as a
result of a delivery of, a Loan Notice and (ii) any good faith determination by
the Administrative Agent that any condition set forth in Article V has been
satisfied shall be binding on each Lender.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) or 11.06 are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 11.04(c) or 11.06 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to make
its Loan or to make its payment under Section 11.04(c) or 11.06.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.13.    Sharing of Payments.


38



--------------------------------------------------------------------------------




If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Loan Parties pursuant to and in
accordance with the express terms of this Agreement (including payments pursuant
to Sections 2.15 and 3.02) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans other than an assignment to the Company or any Subsidiary thereof (as to
which the provisions of this Section 2.13 shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

SECTION 2.14.    [Reserved.]

SECTION 2.15.    Extension of Maturity Date.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (which shall promptly notify the Lenders), request, on a single occasion
after the initial Funding Date, that each Lender extend the Maturity Date
applicable to the Loans of such Lender for an additional period (to be specified
in such notice) of up to four years from the applicable Maturity Date as in
effect on the date such extension is requested (the “Existing Maturity Date”;
and the date on which the closing with respect to such extension shall occur is
referred to herein as the “Extension Closing Date”).
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 15 days after receipt of the Company’s request pursuant to Section
2.15(a) (the “Extension Lender Response Date”), advise the Administrative Agent
whether or not such Lender agrees to the requested extension; provided that any
Lender that does not so advise the Administrative Agent on or before the
Extension Lender Response Date shall be deemed to have advised the
Administrative Agent that it has declined to agree to the requested extension
(each Lender that agrees to the requested extension being referred


39



--------------------------------------------------------------------------------




as an “Extending Lender”, and each Lender that does not or is deemed not to
agree to the requested extension being referred to as a “Non-Extending Lender”).
The election of any Lender to agree to the requested extension shall not
obligate any other Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section 2.15 no
later than 10 days after the Extension Lender Response Date (or, if such date is
not a Business Day, on the next succeeding Business Day).
(d)    Replacement of Non-Extending Lenders. The Company shall have the right to
replace each Non‑Extending Lender with one or more Replacement Lenders as
provided in Section 11.16.
(e)    Minimum Extension Requirement. If (and only if) the sum of the Dollar
Equivalents of the outstanding principal amounts of the Loans held by the
Extending Lenders and by the Replacement Lenders that shall have replaced any
Non-Extending Lender as contemplated by Section 2.15(d) shall, in the aggregate,
be more than 50% of the sum of the Dollar Equivalents of the outstanding
principal amounts of the Loans held by all Lenders, in each case, determined
immediately prior to the Extension Closing Date, then, subject to the
satisfaction of the conditions set forth in Section 2.15(f), the Maturity Date
applicable to the Loans of each Extending Lender and each such Replacement
Lender shall be extended to the date requested by the Company pursuant to
Section 2.15(a) (except that, if such date is not a Business Day, the Maturity
Date as so extended shall be the next preceding Business Day).
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
the effectiveness of the requested extension, the Company shall (i) deliver to
the Administrative Agent a certificate of a Responsible Officer of the Company
and each Borrower, in each case, dated as of the Extension Closing Date, (A)
certifying and attaching the resolutions adopted by the Company or such
Borrower, as applicable, approving or consenting to such extension and (B) in
the case of the Company, certifying that, before and after giving effect to such
extension, (x) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct in all material respects (in the
case of any representation and warranty qualified by materiality or Material
Adverse Effect in the text thereof, in all respects) on and as of the Extension
Closing Date as if made on and as of the Extension Closing Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case certifying that they are true and correct in all material
respects (in the case of any representation and warranty qualified by
materiality or Material Adverse Effect in the text thereof, in all respects) as
of such earlier date, and except that, for purposes of this Section 2.15(f), the
representations and warranties contained in Sections 6.05(a) and 6.05(b) shall
be deemed to refer to the most recent financial statements furnished pursuant to
Section 7.01(a) or 7.01(b), as applicable, and (y) no Default exists and (ii)
pay to the Administrative Agent, for the account of each Extending Lender and
each such Replacement Lender, the Extension Upfront Fee or such other fee as may
otherwise be mutally agreed by the Company and such Lenders. The Administrative
Agent shall give prompt notice to the Company and the Lenders of the occurrence
of the Extension Closing Date, which notice shall be conclusive and binding.


40



--------------------------------------------------------------------------------




(g)    Permitted Amendments; Conflicting Provisions. In connection with
effecting the extension requested pursuant to this Section 2.15, the
Administrative Agent and the Company may, without the consent of any Lender
other than the Extending Lenders and the applicable Replacement Lenders, effect
such amendments to this Agreement as may be necessary or appropriate, in the
opinion of the Administrative Agent, to give effect to the provisions of this
Section 2.15. This Section 2.15 shall supersede any provisions in Section 2.13
or 11.01 to the contrary.

SECTION 2.16.    [Reserved.]

SECTION 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)    Ticking Fees. Ticking fees shall cease to accrue on the amount of the
Commitment of such Lender pursuant to Section 2.09(a), and the Company shall not
be required to pay any ticking fees that otherwise would have been required to
have been paid to such Defaulting Lender for any period during which such Lender
is a Defaulting Lender.
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Loan Parties
while such Lender was a Defaulting Lender; provided further that (i) all
amendments, waivers or consents effected without its consent in accordance with
the provisions of Section 11.01 and this Section 2.17 during such period shall
be binding on it and (ii) except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


ARTICLE III

Taxes, Yield Protection and Illegality

SECTION 3.01.    Taxes.


41



--------------------------------------------------------------------------------




(a)    Except as required by Laws, any and all payments by or on behalf of the
Loan Parties to or for the account of the Administrative Agent or any Lender
under any Loan Document shall be made free and clear of and without withholding
or deduction for Taxes. If any Loan Party or the Administrative Agent shall be
required by any applicable Laws to withhold or deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, then (i) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions, (ii) such Loan Party or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the
Administrative Agent or such Lender receives an amount equal to the sum it would
have received had no such withholding or deduction of Indemnified Taxes been
made.
(b)    In addition, each Loan Party agrees to pay any and all present or future
stamp, court, documentary, intangible, recording, filing or similar Taxes and
any other excise or property Taxes or similar levies that arise from the
execution, delivery, performance (other than payment of amounts owing under the
Loan Documents), enforcement or registration of or otherwise similarly with
respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.16) and (ii) VAT (hereinafter referred to as “Other
Taxes”).
(c)    (i) Each Loan Party agrees to indemnify the Administrative Agent and each
Lender for (x) the full amount of Indemnified Taxes (including any Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Administrative Agent and such Lender and (y) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the applicable Governmental Authority. Payment under this
Section 3.01(c)(i) shall be made within 60 days after the date the applicable
Lender or the Administrative Agent makes a written demand therefor; provided,
however, that notwithstanding any other provision of this Section 3.01, if the
Administrative Agent or any Lender requests indemnification or reimbursement for
Indemnified Taxes pursuant to this Section 3.01 more than 120 days after the
earlier of (i) the date on which the Administrative Agent or such Lender, as the
case may be, makes payment of such Indemnified Taxes and (ii) the date on which
the applicable Governmental Authority makes written demand on the Administrative
Agent or such Lender, as the case may be, for payment of such Indemnified Taxes,
then the applicable Loan Party shall not be obligated to indemnify or reimburse
the Administrative Agent or such Lender, as the case may be, for such
Indemnified Taxes. Each Loan Party shall, and does hereby indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii); provided, however, that no Loan Party shall have any obligation to
indemnify any party hereunder for Indemnified Taxes or Other Taxes that arise
from such party’s own gross negligence or willful misconduct. To the extent that
a Loan Party pays an amount to the Administrative Agent pursuant to the
preceding sentence (a “Back-Up Indemnity Payment”), then upon request of the
Company,


42



--------------------------------------------------------------------------------




the Administrative Agent shall use commercially reasonable efforts to exercise
its set-off rights described in the last sentence of Section 3.01(c)(ii) (on
behalf of itself or the Loan Parties) to collect the applicable Back-Up
Indemnity Payment amount from the applicable Lender and shall pay the amount so
collected to the Company net of any reasonable expenses incurred by the
Administrative Agent in its efforts to collect (through set-off or otherwise)
from such Lender with respect to Section 3.01(c)(ii).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that a Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (y) the Administrative Agent and
the Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the applicable Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).
(d)    (i) All amounts expressed in any Loan Documents to be payable by any
party to this Agreement (for the purposes of this Section 3.01(d), a “Party”) to
any Indemnitee that (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT that is chargeable
on such supply, and accordingly, subject to Section 3.01(d)(ii), if VAT is or
becomes chargeable on any supply made by any Indemnitee to any Party under the
Loan Documents and such Indemnitee is required to account to the relevant tax
authority for the VAT, such Party must pay to such Indemnitee (in addition to
and at the same time as paying any other consideration for such supply) an
amount equal to the amount of the VAT (and such Indemnitee must promptly provide
an appropriate VAT invoice to such Party) provided that the Indemnitee did not
waive any VAT exemption.
(ii)    If VAT is or becomes chargeable on any supply made by any Indemnitee
(for the purposes of this Section 3.01(d), the “VAT Supplier”) to any other
Indemnitee (for the purposes of this Section 3.01(d), the “VAT Recipient”) under
any Loan Document, and any Party other than the VAT Recipient (the “Subject
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for such supply to the Supplier (rather than being required to
reimburse the VAT Recipient in respect of that consideration):
(A)    Where the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The VAT Recipient will, where this Section 3.01(d)(ii)(A)
applies,


43



--------------------------------------------------------------------------------




promptly pay to the Subject Party an amount equal to any credit or repayment
obtained by the VAT Recipient from the relevant tax authority that the VAT
Recipient reasonably determines relates to the VAT chargeable on the supply; and
(B)    Where the VAT Recipient is the Person required to account to the relevant
tax authority for the VAT, the Subject Party shall promptly, following demand
from the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(iii)    Where any Loan Document requires any Party to reimburse or indemnify an
Indemnitee for any cost or expense, such Party shall reimburse or indemnify, as
the case may be, such Indemnitee for the full amount of such cost or expense,
including such part thereof as represents VAT, except to the extent that the
Indemnitee reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(iv)    Any reference in this Section 3.01(d) to any Party shall, at any time
when such Party is treated as a member of a group or unity (or fiscal unity) for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the Person that is treated at that time as making the
supply, or (as appropriate) receiving the supply, under the grouping rules
(provided for in Article 11 of Council Directive 2006/112/EC (or as implemented
by the relevant member state of the European Union) or any other similar
provision in any jurisdiction that is not a member state of the European Union)
so that a reference to a Party shall be construed as a reference to such Party
or the relevant group or unity (or fiscal unity) of which such Party is a member
for VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).
(v)    In relation to any supply made by an Indemnitee to any Party under any
Loan Document, if reasonably requested by such Indemnitee, such Party must
promptly provide details of its VAT registration and such other information as
is reasonably requested in connection with such Indemnitee’s VAT reporting
requirements in relation to such supply.
(e)    Upon request by any Loan Party or the Administrative Agent, as the case
may be, after any payment of Taxes (other than VAT) by such Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.
(f)    Subject to Section 3.01(d), unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from


44



--------------------------------------------------------------------------------




funds paid for the account of such Lender, as the case may be. If the
Administrative Agent or a Lender determines, in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by a Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay an amount equal to such refund to such Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), it being understood that any such refund received by another member of
a fiscal group that such Lender forms part of shall be treated as received by
such Lender for purposes of this Section 3.01(f); provided that the applicable
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 3.01(f), in no event
will the Administrative Agent or any Lender be required to pay any amount to any
Loan Party pursuant to this Section 3.01(f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than such Person would have been in if the Indemnified Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person. Notwithstanding the
foregoing, this Section 3.01(f) shall not apply to any VAT refund.
(g)    (i) Albemarle Wodgina hereby confirms that no prospective Lender whose
name was disclosed to it before the Closing Date was known or suspected by it to
be an Offshore Associate of Albemarle Wodgina or an Associate of any other
prospective Lender. Albemarle Wodgina will immediately advise the Administrative
Agent and the Lenders if any prospective Lender disclosed to it after the
Closing Date is known or suspected by it to be an Offshore Associate of
Albemarle Wodgina or an Associate of any other prospective Lender.
(ii)    Each Arranger represents and warrants to Albemarle Wodgina that prior to
the Closing Date: (A) it made invitations on behalf of Albemarle Wodgina to
become a Lender under this Agreement to at least 10 Persons (“Offerees”); (B)
its relevant officers or employees who were involved on a day to day basis in
syndicating the credit facility established hereunder (the “Officers”) believed
that each Offeree, as of the date the relevant invitation was made to such
Offeree, carried on the business of providing finance or investing or dealing in
securities in the course of operating in financial markets; (C) none of the
Offerees were, to the knowledge of the Officers, Associates of any of the other
Offerees, for the purposes of section 128F(3A)(a) of the Income Tax Assessment
Act 1936 (Cth) (Australia); and (iv) it has not made offers to become a Lender
under this Agreement to any Person whom its Officers knew to be Offshore
Associates of Albemarle Wodgina.


45



--------------------------------------------------------------------------------




(iii)    Each Lender represents and warrants to the Loan Parties that, if it
received an invitation referred to in Section 3.01(g)(ii), at the time it
received such invitation it was carrying on the business of providing finance,
or investing or dealing in securities, in the course of operating in financial
markets.
(iv)    Each Arranger and each Lender will provide to any Loan Party, upon
reasonable request by such Loan Party, any factual information in its possession
or that it is reasonably able to provide to assist the Loan Parties to
demonstrate (based upon tax advice received by the Loan Parties) that the public
offer test in section 128F of the Income Tax Assessment Act 1936 (Cth)
(Australia) has been satisfied where to do so would not, in the reasonable
opinion of such Arranger or such Lender, breach any applicable Law or any
obligation of confidentiality.
(v)    If, for any reason, the requirements of the public offer test in section
128F of the Income Tax Assessment Act 1936 (Cth) (Australia) have not been
satisfied in relation to interest payable on Loans (except to an Offshore
Associate of the Loan Parties), then, upon request by the Administrative Agent,
any Arranger or any Loan Party, each party hereto shall cooperate and take steps
reasonably requested with a view to satisfying those requirements (A) where a
Lender breaches its representation and warranty under Section 3.01(g)(iii), at
the cost of that Lender or (B) in all other cases, at the cost of the Loan
Parties.
(vi)    The parties agree that this Agreement is a “syndicated facility
agreement” for the purposes of section 128F(11)(a) of the Income Tax Assessment
Act 1936 (Cth) (Australia).
(h)    Each party’s obligations under this Section 3.01 and under Section 11.15
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

SECTION 3.02.    Illegality.
If any Lender in good faith determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Euros in the
Relevant Interbank Market, then, on notice thereof by such Lender to the Company
through the Administrative Agent, (a) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Loan or to make
or continue Loans denominated in Euros or, in the case of LIBOR Loans, to
convert Base Rate Loans to LIBOR Loans shall be suspended and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to clause (c) of the
definition of Base Rate, the interest rate on the Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without utilization of clause (c) of the definition of Base
Rate, in each case, until such Lender notifies the


46



--------------------------------------------------------------------------------




Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice by the Company, (i)
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable in the case of LIBOR Loans,
convert all of such Lender’s LIBOR Loans to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to
clause (c) of the definition of Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to clause (c) of the definition
of Base Rate until the Administrative Agent is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the LIBO Rate. Upon any such prepayment or conversion, the
applicable Borrowers shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
If such Lender does not designate a different Lending Office to avoid the need
for such notice, the Company may replace such Lender in accordance with Section
11.16.
Each Lender at its option may make any Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement;
provided, however, if any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
in each case, after the Closing Date for any Lender or its applicable Lending
Office to issue, make, maintain, fund or charge interest with respect to any
Loan to any Borrower, then, on notice thereof by such Lender to the Company
through the Administrative Agent, and until such notice by such Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Loan shall be suspended. Upon receipt of such
notice, the Borrowers shall take all reasonable actions requested by such Lender
to mitigate or avoid such illegality.

SECTION 3.03.    Inability to Determine Rates.
(a)    If on or prior to the first day of any Interest Period for any
Eurocurrency Rate Borrowing denominated in any currency: (i) the Administrative
Agent in good faith determines that (A) deposits in such currency are not being
offered to banks in the Relevant Interbank Market for the applicable amount and
Interest Period of such Eurocurrency Rate Borrowing or (B) adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate or the
EURIBO Rate, as the case may be, for Loans denominated in the applicable
currency for the applicable Interest Period or (ii) the Administrative Agent or
the Required Lenders in good faith determine that for any reason the Adjusted
LIBOR Rate or the EURIBO Rate, as the case may be, for Loans denominated in the
applicable currency for the applicable Interest Period does not adequately and
fairly reflect the cost to the Required Lenders of funding or maintaining Loans
comprising such Borrowing for such Interest Period, then the Administrative
Agent will promptly notify the Loan


47



--------------------------------------------------------------------------------




Parties and the Lenders. Subject to Section 3.03(b), if such notice is given,
then until the Administrative Agent notifies the Loan Parties and the Lenders
that the circumstances giving rise to such notice no longer exist, (1) any Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Rate Borrowing denominated in the applicable
currency and for such Interest Period shall be ineffective, (2) the affected
Eurocurrency Rate Borrowing that was requested to be converted or continued
shall (x) if such Borrowing is denominated in Dollars, be continued as or
converted to a Base Rate Borrowing or (y) if such Borrowing is denominated in
Euros, bear interest at a rate equal to the Applicable Rate for Eurocurrency
Rate Loans plus the weighted average of the cost to each Lender to fund its pro
rata share of such Borrowing (from whatever source and using whatever
methodologies such Lender may select in its reasonable discretion) (with respect
to a Lender, the “COF Rate” and with respect to the weighted average of the COF
Rate applicable to each Lender for any Borrowing, the “Average COF Rate”), it
being agreed by each Lender that promptly upon request therefor by the
Administrative Agent, such Lender shall notify the Administrative Agent of the
COF Rate of such Lender with respect to the applicable Borrowing, and (3) any
Loan Notice that requests the making of such Eurocurrency Rate Borrowing shall
(x) if such Borrowing is denominated in Dollars, be treated as a request for a
Borrowing that is a Base Rate Borrowing or (y) if such Borrowing is denominated
in Euros, be treated as a request for a Borrowing denominated in Dollars that is
a Base Rate Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 3.03(a)(i) have arisen (including because the applicable Screen Rate
is not available or published on a current basis) and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in Section
3.03(a)(i) have not arisen but (A) the supervisor for the administrator of the
applicable Screen Rate has made a public statement that the administrator of the
applicable Screen Rate is insolvent (and there is no successor administrator
that will continue publication of the applicable Screen Rate), (B) the
supervisor for the administrator or the administrator of the applicable Screen
Rate has made a public statement identifying a specific date after which the
applicable Screen Rate will permanently or indefinitely cease to be published
(and there is no successor administrator that will continue publication of the
applicable Screen Rate) or (C) the supervisor for the administrator of the
applicable Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the applicable Screen Rate may no longer be used for determining
interest rates for loans denominated in the applicable currency, then the
Administrative Agent and the Company shall endeavor in good faith to establish
an alternate rate of interest to the LIBO Rate or the EURIBO Rate, as the case
may be, that gives due consideration to the then prevailing market convention in
the United States for determining a rate of interest for syndicated loans
denominated in the applicable currency at such time, and the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable (it being understood that such amendment shall not reduce
the Applicable Rate); provided that if such alternate rate of interest as so
determined shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
11.01, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have


48



--------------------------------------------------------------------------------




received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.03(b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 3.03(b) (other than, in the case of clause (ii)(C), after such
specific date), only to the extent the applicable Screen Rate for such Interest
Period is not available or published at such time on a current basis), clauses
(1), (2) and (3) of Section 3.03(a) shall be applicable.

SECTION 3.04.    Increased Cost and Reduced Return; Capital Adequacy and
Liquidity.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the Relevant Interbank Market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or
(iii)    subject the Administrative Agent or any Lender to any Taxes (other than
Taxes on payments pursuant to the Loan Documents, which will be governed by
Section 3.01, Other Taxes and Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any Loan, or to reduce the amount of any sum
received or receivable by the Administrative Agent or such Lender hereunder
(whether of principal, interest or any other amount) (and the Administrative
Agent or such Lender, as applicable, deems such increase or reduction to be
material), then, from time to time within 10 Business Days after the Company’s
receipt of the certificate contemplated by Section 3.06(a) from the
Administrative Agent or such Lender, the Company will (or will cause the
applicable Borrower to) pay to the Administrative Agent or such Lender, as the
case may be, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as the case may be, for such additional
costs or expenses incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has the effect of reducing, by an
amount deemed by such Lender to be material, the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies


49



--------------------------------------------------------------------------------




and the policies of such Lender’s holding company with respect to capital
adequacy or liquidity), then, from time to time within 10 Business Days after
the Company’s receipt of the certificate contemplated by Section 3.06(a) from
such Lender, the Company will (or will cause the applicable Borrower to) pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
(c)    Failure or delay on the part of the Administrative Agent or any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of its right to demand such compensation; provided that no Loan Party shall be
required to compensate the Administrative Agent or any Lender pursuant to this
Section 3.04 for any increased costs or expenses incurred or reductions suffered
more than 90 days prior to the date that the Administrative Agent or such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
expenses or reductions and of the Administrative Agent’s or such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 3.05.    Funding Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall compensate (or cause the applicable Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense (excluding the loss of the Applicable Rate) incurred by it as a result
of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Company or the applicable
Borrower (whether or not such notice may be withdrawn in accordance herewith);
(c)    any failure by any Borrower to make payment of any Loan (or interest due
thereon) on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.16;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company shall also
pay (or shall cause the applicable Borrower to pay) any reasonable customary
administrative fees charged by such Lender in connection with the foregoing. The
Company (or the applicable Borrower) will, within 10 Business Days after the
Company’s (or the


50



--------------------------------------------------------------------------------




applicable Borrower’s) receipt of the certificate contemplated by
Section 3.06(a), pay such Lender such additional amounts as will compensate such
Lender for such losses, costs or expenses.
For purposes of calculating amounts payable by the Company or any Borrower to
the Lenders under this Section 3.05, each Lender shall be deemed to have funded
each Eurocurrency Rate Loan made by it at the Adjusted LIBO Rate or the EURIBO
Rate, as applicable, for such Loan by a matching deposit or other borrowing in
the Relevant Interbank Market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

SECTION 3.06.    Matters Applicable to all Requests for Compensation.
(a)    The Administrative Agent or any Lender claiming compensation under
Section 3.01 or 3.04 shall be required to deliver a certificate to the Loan
Parties setting forth in reasonable detail (i) the additional amount or amounts
to be paid to it hereunder and (ii) the manner in which such amount was
determined, which certificate shall be conclusive in the absence of manifest
error. In determining such amount, the Administrative Agent or such Lender may
use any reasonable averaging and attribution methods.
(b)    Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Company may replace such Lender in accordance with Section 11.16.
(c)    Notwithstanding anything contained herein to the contrary, a Lender shall
not be entitled to any compensation pursuant to Section 3.04 or to exercise the
rights under Section 3.02 to the extent such Lender is not generally imposing
such charges or requesting such compensation from, or is not generally
exercising such rights against, as applicable, other similarly situated
borrowers under similar circumstances.

SECTION 3.07.    Survival.
The obligations of the Company and the Borrowers under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.


ARTICLE IV

Guaranty

SECTION 4.01.    The Guaranty.
The Company hereby guarantees to each Lender and the Administrative Agent, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) strictly in accordance with the terms thereof. The Company hereby
further agrees that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Company will promptly pay the same, without any demand or notice
whatsoever,


51



--------------------------------------------------------------------------------




and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

SECTION 4.02.    Obligations Unconditional.
The obligations of the Company under Section 4.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has yet been made)),
it being the intent of this Section 4.02 that the obligations of the Company
hereunder shall be absolute and unconditional under any and all circumstances
until payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has yet been made). The Company agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against any Borrower for amounts paid under this Article IV until such time as
the Obligations have been paid in full (other than contingent indemnification
obligations on which no claim has yet been made) and the Commitments have
expired or terminated. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of the Company
hereunder, which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Company)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of the Company).


52



--------------------------------------------------------------------------------




With respect to its obligations hereunder, the Company hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

SECTION 4.03.    Reinstatement.
The obligations of the Company under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and the Company agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

SECTION 4.04.    Certain Additional Waivers.
The Company agrees that it shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.02.

SECTION 4.05.    Remedies.
The Company agrees that, to the fullest extent permitted by law, as between the
Company, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Company for
purposes of Section 4.01.

SECTION 4.06.    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V


53



--------------------------------------------------------------------------------





Conditions Precedent

SECTION 5.01.    Conditions to the Closing Date.
This Agreement shall become effective on the first date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
11.01); provided that the obligations of the Lenders to make Loans hereunder are
subject to the satisfaction (or waiver in accordance with Section 11.01) of the
conditions set forth in Section 5.02.
(a)    The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include a facsimile transmission or electronic image of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
(b)    The Administrative Agent shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of Governmental Authorities, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
(i)    Notes executed by the Borrowers in favor of each Lender requesting a
Note;
(ii)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable or unless otherwise approved by the Administrative Agent, and
certified by a director, secretary or assistant secretary of such Loan Party to
be true and correct as of the Closing Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated or
organized, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in its state of incorporation or organization;
and
(v)    a certificate signed by a Responsible Officer of the Company certifying
that (A) the representations and warranties of the Loan Parties contained in
Article VI or any other Loan Document are true and correct in all material
respects (in the case of any representation and warranty qualified by
materiality or Material Adverse Effect in the text thereof, in all respects) on
and as of the Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case certifying


54



--------------------------------------------------------------------------------




that they are true and correct in all material respects (in the case of any
representation and warranty qualified by materiality or Material Adverse Effect
in the text thereof, in all respects) as of such earlier date, and (B) no
Default exists.
(c)    The Administrative Agent shall have received written opinions (addressed
to the Administrative Agent and the Lenders and dated the Closing Date) of
(i) Shearman and Sterling LLP, New York counsel for the Loan Parties, (ii)
Troutman Sanders LLP, Virginia counsel for the Company, (iii) MinterEllison,
Australian counsel for Albemarle Wodgina, (iv) Van Doorne N.V., Dutch counsel
for Albemarle Finance, and (v) Shearman & Sterling LLP, German counsel for
Albemarle Germany, in each case in form and substance reasonably satisfactory to
the Administrative Agent. The Loan Parties hereby request such counsel to
deliver such opinions.
(d)    Any fees payable to the Administrative Agent, the Arrangers or the
Lenders by the Loan Parties that are required to be paid on or before the
Closing Date shall have been paid.
(e)    To the extent reasonably requested by any Lender at least 10 days prior
to the Closing Date, the Loan Parties shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.
(f)    At least five days prior to the Closing Date, if any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, such
Borrower shall deliver a Beneficial Ownership Certification in relation to such
Borrower.
(g)    The Company shall have paid all reasonable attorneys’ fees of the
Administrative Agent and JPMorgan (as an Arranger) to the extent invoiced at
least two Business Days prior to the Closing Date.
(h)    The Company shall have received, with respect to Albemarle Finance, if
applicable, an unconditional positive, written advice from any works council in
relation to the transactions contemplated by this Agreement and any other
document required for compliance with the Dutch Act on works councils.

SECTION 5.02.    Conditions to Each Funding Date.
The obligation of each Lender to make a Loan as part of any Borrowing is subject
to the occurrence of the Closing Date and the satisfaction (or waiver in
accordance with Section 11.01) of the following conditions:
(a)    After giving effect to such Borrowing, (i) the representations and
warranties of the Loan Parties contained in Article VI or any other Loan
Document shall be true and correct in all material respects (in the case of any
representation and warranty qualified by materiality or Material Adverse Effect
in the text thereof, in all respects) on and as of such Funding Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (in the


55



--------------------------------------------------------------------------------




case of any representation and warranty qualified by materiality or Material
Adverse Effect in the text thereof, in all respects) as of such earlier date,
and except that for the purposes of this Section 5.02(a), the representations
and warranties contained in Sections 6.05(a) and 6.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to Section
7.01(a) or 7.01(b), as applicable, and (ii) no Default shall exist on and as of
such Funding Date.
(b)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof, and such Loan Notice shall not have been
withdrawn.
(c)    Any fees payable to the Lenders by the Loan Parties hereunder that are
required to be paid on or before the Funding Date with respect to such Borrowing
shall have been paid.
(d)    Solely in the case of any Borrowing to be made on or prior to the
Acquisition Agreement Closing Date, the transactions contemplated by the
Acquisition Agreement shall be consummated substantially concurrently with the
making of such Borrowing (or the Company shall reasonably expect that, no later
than 10 Business Days after the date of delivery of the Loan Notice with respect
to such Borrowing, such transactions shall be consummated), in each case, in all
material respects in accordance with the terms of the Acquisition Agreement,
without giving effect to any amendment or modification to, or any waiver or
consent granted under, the Acquisition Agreement if such amendment,
modification, waiver or consent would be material and adverse to the interests
of the Lenders (in their capacities as such) and the Required Lenders shall not
have consented (the consent of each Lender not to be unreasonably withheld,
delayed or conditioned) to such amendment, modification, waiver or consent;
provided that this Section 5.02(d) shall not apply to any Borrowing to be made
by Albemarle Germany.
(e)    The Administrative Agent shall have received a certificate, dated the
Funding Date with respect to such Borrowing and signed by a Responsible Officer
of the Company, confirming satisfaction of the conditions set forth in Sections
5.02(a) and, solely in the case of any Borrowing (other than a Borrowing by
Albemarle Germany) to be made on or prior to the Acquisition Agreement Closing
Date, 5.02(d).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in Section 5.01 or 5.02, each Lender will be deemed to have consented
to approved or accepted, or to be satisfied with, each document or other matter
referred to in such Section unless the Administrative Agent will have received
notice from such Lender prior to the proposed Closing Date or the proposed
Funding Date, as applicable, specifying its objection thereto.


ARTICLE VI

Representations and Warranties
The Company and the Borrowers represent and warrant to the Administrative Agent
and the Lenders, on the Closing Date, each Funding Date and each other date on
which


56



--------------------------------------------------------------------------------




representations and warranties are required to be, or are deemed to be, made
under the Loan Documents, that:

SECTION 6.01.    Existence, Qualification and Power.
The Company and each Borrower (a) is a corporation, partnership, limited
liability company or other business entity duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except, in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.02.    Authorization; No Contravention.
The execution, delivery and performance by the Company and each Borrower of each
Loan Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action and do not (a) contravene the
terms of any Organization Documents of such Person; (b) conflict with or result
in any breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except,
in each case referred to in clause (b) or (c), to the extent that it would not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.03.    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, the Company or any Borrower of this Agreement or any other
Loan Document, except for those the failure to obtain, occur or make would not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.04.    Binding Effect.
This Agreement and each other Loan Document has been duly executed and delivered
by the Company and each Borrower that is party thereto. This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of the
Company and each Borrower that is party thereto, enforceable against the Company
and each such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


57



--------------------------------------------------------------------------------





SECTION 6.05.    Financial Statements; No Material Adverse Change.
(a)    The audited consolidated balance sheet of the Consolidated Group as of
December 31, 2018, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal year then ended,
including the notes thereto, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial position of the Consolidated Group as of the date thereof and their
results of operations and cash flows for the period covered thereby in
accordance with GAAP; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness,
which are required to be shown thereon in accordance with GAAP.
(b)    The unaudited consolidated balance sheet of the Consolidated Group as of
March 31, 2019, and the related consolidated statements of income or operations
and cash flows for the fiscal quarter then ended (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial position of the Consolidated Group as of the date thereof and
their results of operations and cash flows for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Consolidated Group as of the
date thereof, including liabilities for Taxes, material commitments and
Indebtedness, which are required to be shown thereon in accordance with GAAP.
(c)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would be reasonably be
expected to have a Material Adverse Effect.

SECTION 6.06.    Litigation.
There are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Company or any Borrower, threatened (and reasonably likely to be commenced) in
writing against or affecting any member of the Consolidated Group or any
property or rights of any member of the Consolidated Group as to which there is
a reasonable likelihood of an adverse determination and which, if adversely
determined, would individually or in the aggregate result in a Material Adverse
Effect.

SECTION 6.07.    No Default.
(a)    Neither the Company nor any Subsidiary is in default under or with
respect to any Contractual Obligation that would reasonably be expected to have
a Material Adverse Effect.
(b)    No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


58



--------------------------------------------------------------------------------





SECTION 6.08.    Ownership of Property; Liens.
Each member of the Consolidated Group has good record and marketable title in
fee simple (or similar concept under any applicable jurisdiction) to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except for such defects in title as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Consolidated Group is subject to no Liens, other than Liens
permitted by Section 8.01.

SECTION 6.09.    Environmental Compliance.
Except as set forth in Schedule 6.09, (a) the Consolidated Group is in
compliance in all material respects with all applicable Environmental Laws,
except where the failure to do so would not be reasonably likely, individually
or in the aggregate, to result in a Material Adverse Effect; (b) no member of
the Consolidated Group has received written notice of any failure to comply with
applicable Environmental Laws, which non-compliance neither has been or is being
remedied, nor is being contested in good faith by such member of the
Consolidated Group, nor is the subject of such member’s good faith efforts to
achieve compliance, except notices for which non-compliance would not be
reasonably likely, individually or in the aggregate, to result in a Material
Adverse Effect; (c) the Consolidated Group’s facilities do not manage any
Hazardous Materials in violation of any applicable Environmental Law, except
where such violation would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect; and (d) the Company is aware
of no events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that would be reasonably likely to
result in a Material Adverse Effect.

SECTION 6.10.    Insurance.
The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Company, in such amounts
(after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or its Subsidiaries operate.

SECTION 6.11.    Taxes.
(a)    Each member of the Consolidated Group has filed all federal, state and
other Tax returns and reports required to be filed by such member, and has paid
all federal, state and other Taxes levied or imposed upon such member or its
properties, income or assets otherwise due and payable, except (i) those that
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (ii) those that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is no proposed Tax assessment against the Company
or any Subsidiary that would, if made, have a Material Adverse Effect.


59



--------------------------------------------------------------------------------




(b)    Albemarle Finance is not, and will not at any time during the term of
this Agreement be, considered to be a resident of any jurisdiction other than
The Netherlands for the purposes of any double taxation convention concluded by
The Netherlands, for the purposes of the Tax Arrangement for the Kingdom
(Belastingregeling voor het Koninkrijk) or for purposes of the Tax Arrangement
for the country of The Netherlands (Belastingregeling voor het land Nederland),
or otherwise.

SECTION 6.12.    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Company, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Company and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
(c)    Other than as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur, (ii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA and other contributions payable in accordance with the terms of
such Pension Plan or applicable law), and (iii) neither the Company nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred that, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan.
(d)    The Pension Plans, on a consolidated basis, do not have any Unfunded
Pension Liability that would reasonably be expected to result in a Material
Adverse Effect.
(e)    To the knowledge of the Company, neither the Company nor any ERISA
Affiliate has engaged in a transaction that is subject to Sections 4069 or
4212(c) of ERISA.
(f)    Each Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans or the Commitments.

SECTION 6.13.    Margin Regulations; Investment Company Act.


60



--------------------------------------------------------------------------------




(a)    Neither the Company nor any Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying “margin stock” within the meaning of Regulation U issued by the FRB,
as in effect from time to time, or extending credit for the purpose of
purchasing or carrying “margin stock,” and the Loans hereunder will not be used
to purchase or carry “margin stock” in violation of Regulation U or to extend
credit to others for the purpose of purchasing or carrying “margin stock,” or
for any purpose that would violate the provisions of Regulation X issued by the
FRB, as in effect from time to time.
(b)    Neither the Company nor any Borrower is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

SECTION 6.14.    Disclosure.
No report, financial statement, certificate or other written information
furnished by the Company or any Borrower or by any representatives of the
Company or any Borrower (on the Company or such Borrower’s behalf) to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
projections were prepared in good faith based upon reasonable assumptions and
estimates as of the date of preparation (it being understood and agreed that
projections are as to future events and are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company and its Subsidiaries, that no assurance can be given
that any particular projection will be realized, that actual results during the
period or periods covered by any such projections may differ significantly from
the projected results and such differences may be material, and that projections
are not representations by the Company or its Subsidiaries that such projections
will be achieved). As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

SECTION 6.15.    Compliance with Laws.
Each of the Company and each Subsidiary is in compliance in all material
respects with the requirements of all Laws, except in such instances in which
(a) such requirement of Law is being contested in good faith by appropriate
proceedings or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

SECTION 6.16.    Intellectual Property; Licenses, Etc.
To the knowledge of the Company and the Borrowers, the Consolidated Group owns,
or possesses the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
its businesses, without conflict with the rights of any other Person that would
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company and the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or


61



--------------------------------------------------------------------------------




other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person that would
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Company
and the Borrowers, threatened (and reasonably likely to be commenced), that
would in either case reasonably be expected to have a Material Adverse Effect.

SECTION 6.17.    Subsidiaries.
Set forth on Schedule 6.17 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Company, together with (a) the jurisdiction of
formation, (b) an indication of whether such Subsidiary is an Immaterial
Subsidiary, and (c) the ownership percentage of the Company or any Subsidiary
therein.

SECTION 6.18.    Solvency.
The Company and its Subsidiaries, on a consolidated basis, are Solvent.

SECTION 6.19.    Certain Matters with Respect to Borrowers.
With respect to each Borrower:
(a)    Such Borrower is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party (collectively as to such Borrower, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by such Borrower of the
Applicable Foreign Obligor Documents constitute and will constitute private and
commercial acts and not public or governmental acts. Neither such Borrower nor
any of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Borrower is incorporated or organized and existing in
respect of its obligations under the Applicable Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Borrower is incorporated or organized
and existing for the enforcement thereof against such Borrower under the Laws of
such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Borrower is incorporated or organized and
existing or that any registration charge or stamp or similar Tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and (ii)
any charge or Tax as has been timely paid.


62



--------------------------------------------------------------------------------




(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents by such Borrower are not subject to any foreign exchange control
regulations of the jurisdiction in which such Borrower is incorporated or
organized and existing.
(d)    For the purpose of the Insolvency Regulation, the center of main interest
(as that term is used in Article 3(1) of the Insolvency Regulation) of Albemarle
Finance and Albemarle Germany is situated in the jurisdiction of the registered
office of such Borrower, and such Borrower has no “establishment” (as that term
is used in Article 2(10) of the Insolvency Regulations) in any other
jurisdiction.

SECTION 6.20.    OFAC; Anti-Corruption Laws.
(a)    The Company has implemented and maintains in effect policies and
procedures reasonably designed to promote and achieve compliance by the Company,
the Borrowers, their Subsidiaries and their respective directors, officers and
employees with applicable Sanctions, and the Company, the Borrowers and their
Subsidiaries and (to the knowledge of the Company, the Borrowers and their
Subsidiaries) their respective directors, officers, employees, agents and
Affiliates are in compliance with applicable Sanctions in all material respects
and are not knowingly engaged in any activity that would constitute a violation
of applicable Sanctions. None of the Company, the Borrowers or their
Subsidiaries, nor (to the knowledge of the Company, the Borrowers and their
Subsidiaries) any director, officer, employee, agent or Affiliate thereof, is a
Person that is, currently the subject of any Sanctions. None of the Company, any
Borrower or any Subsidiary is located, organized or resident in a Designated
Jurisdiction.
(b)    The Company, the Borrowers and their Subsidiaries are in compliance in
all material respects with applicable anti-corruption Laws (it being understood
and agreed that the foregoing representation and warranty shall not be deemed to
be inaccurate on account of conduct described in Schedule 6.20 solely to the
extent such conduct has occurred prior to the Closing Date (and, for the
avoidance of doubt, is not continuing on the date on which such representation
and warranty is made or deemed to be made hereunder)) and have instituted and
maintain in effect policies and procedures reasonably designed to promote and
achieve compliance with such Laws.
(c)    The representations and warranties in this Section 6.20 made by Albemarle
Germany and Albemarle Finance on behalf of themselves and their respective
Subsidiaries are only made to the extent that such representations and
warranties do not result in a violation of or exposure of such entity or any
director, officer or employee thereof to any liability under Mandatory
Restrictions.

SECTION 6.21.    EEA Financial Institutions.
Neither the Company nor any Borrower is an EEA Financial Institution.


ARTICLE VII

Affirmative Covenants


63



--------------------------------------------------------------------------------




So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim or demand has been made), the
Company and the Borrowers shall and shall cause each of their respective
Subsidiaries to:

SECTION 7.01.    Financial Statements.
Furnish to the Administrative Agent (which will make such documents available to
each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
(b)    as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Consolidated Group as of the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial position, results of operations and cash flows
of the Consolidated Group in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
7.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

SECTION 7.02.    Certificates; Other Information.
Deliver to the Administrative Agent (which will make such documents available to
each Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent registered public accounting
firm certifying such financial statements and stating that in making the
examination necessary therefor no


64



--------------------------------------------------------------------------------




knowledge was obtained of any Default or Event of Default under the Financial
Covenant or, if any such Default or Event of Default shall exist, stating the
nature and status of such event (which certificate, when furnished by such
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations);
(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Company, (i) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the Financial Covenant, (ii) certifying that no Default or Event
of Default exists as of the date thereof (or, to the extent a Default or Event
of Default exists, the nature and extent thereof and the proposed actions of the
Company and the Borrowers with respect thereto) and (iii) including a summary of
all material changes in GAAP affecting the consolidated financial statements of
the Company and in the consistent application thereof by the Company, the effect
on the Financial Covenant resulting therefrom, and a reconciliation between
calculation of the Financial Covenant before and after giving effect to such
changes (which certificate may be delivered by electronic mail or by facsimile);
(c)    promptly after requested in writing by the Administrative Agent on behalf
of any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by its independent registered public
accounting firm in connection with the accounts or books of the Company or any
Subsidiary, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements that the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    promptly following any request in writing therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” rules, including the
PATRIOT Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, on behalf of any
Lender, may from time to time reasonably request in writing.
Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at https://www.albemarle.com or (ii) on which such documents (A) are publicly


65



--------------------------------------------------------------------------------




available on the website of the SEC at http://www.sec.gov or (B) are posted on
the Company’s behalf on another Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent); provided
that in the case of documents that are not available on http://www.sec.gov, (i)
the Company shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the Company to deliver such paper copies
until a written request to cease delivering paper copies (which may include .pdf
files) is given by the Administrative Agent or such Lender and (ii) the Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
The Company and each Borrower hereby acknowledges that (a) the Administrative
Agent may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Company and the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) subject to procedures and confidentiality undertakings
of the Platform and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information
(within the meaning of United States federal and state securities Laws or the
securities Laws of other applicable jurisdictions) with respect to the Company,
any of the Borrowers or their respective Affiliates, or the respective
securities of any of the foregoing (“MNPI”), and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company and each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company and the Borrowers shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any MNPI (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information”.

SECTION 7.03.    Notices.
Promptly notify the Administrative Agent (which will make such notice available
to each Lender):
(a)    of the occurrence of any Default;


66



--------------------------------------------------------------------------------




(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect; and
(c)    if unrated, any announcement by Moody’s, S&P or Fitch of any Debt Rating,
or if rated, any announcement by Moody’s, S&P or Fitch of any change or possible
change in a Debt Rating.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and, in the case of any notice pursuant to clause (a) or (b)
of this Section 7.03, stating what action the Company has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached or on account of which a Default
otherwise arises.

SECTION 7.04.    Payment of Obligations.
Pay and discharge as the same shall become due and payable, (a) all material
Taxes imposed upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary, (b)
all lawful claims that, if unpaid, would by law become a Lien upon its property
(other than a Lien permitted by Section 8.01) and (c) except where the failure
to so pay or discharge would not reasonably be expected to have a Material
Adverse Effect, all other obligations and liabilities.

SECTION 7.05.    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its incorporation or
organization except in a transaction permitted by Section 8.02; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks the non-preservation of which
would reasonably be expected to have a Material Adverse Effect.

SECTION 7.06.    Maintenance of Properties.
Maintain, preserve and protect all of its material properties and material
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and damage by casualty or condemnation
excepted.

SECTION 7.07.    Maintenance of Insurance.
Maintain, with financially sound and reputable insurance companies not
Affiliates of the Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types


67



--------------------------------------------------------------------------------




and in such amounts (after giving effect to any self-insurance compatible with
the following standards) as are customarily carried under similar circumstances
by such other Persons.

SECTION 7.08.    Compliance with Laws.
Comply in all material respects with the requirements of all Laws applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law is being contested in good faith by appropriate proceedings
or (ii) the failure to comply therewith would not reasonably be expected to have
a Material Adverse Effect; and maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Company,
the Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with applicable anti-corruption Laws and applicable
Sanctions. Notwithstanding the foregoing reference in this Section 7.08 to
compliance by Albemarle Germany, Albemarle Finance and their respective
Subsidiaries with applicable Sanctions, Albemarle Germany, Albemarle Finance and
their respective Subsidiaries shall not be obliged to comply with Section 7.08
to the extent that such compliance would result in a violation of or exposure of
such entity or any director, officer or employee thereof to any liability under
Mandatory Restrictions.

SECTION 7.09.    Books and Records.
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be, in each case as required by
GAAP; and maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

SECTION 7.10.    Inspection Rights.
Upon the request of the Administrative Agent on behalf of any Lender, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided, that a representative of the
Company, any of the Borrowers or any Subsidiary shall be entitled to attend any
such meetings with such independent public accountants), all at the expense of
the Lenders when no Event of Default exists, and at such reasonable times during
normal business hours, upon reasonable advance notice to the Company and no more
than once per year; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice;
provided, further that notwithstanding anything to the contrary herein, none of
the Company, the Borrowers or any Subsidiary shall be required to disclose,
permit the inspection, examination or making of copies of or taking abstracts
from, or discuss any document, information or other matter (a) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Company and its Subsidiaries and/or any of its customers and/or suppliers, (b)
in respect of which disclosure to the Administrative Agent or


68



--------------------------------------------------------------------------------




any Lender (or any of their respective representatives or agents) is prohibited
by applicable Law, (d) that is subject to attorney-client or similar privilege
or (d) in respect of which the Company, any Borrower or any Subsidiary owes
confidentiality obligations to any third party (it being understood that the
Company or any of the Subsidiaries shall inform the Administrative Agent of the
existence and nature of the confidential records, documents or other information
not being provided and, following a reasonable request from the Administrative
Agent, use commercially reasonable efforts to request consent from an applicable
contractual counterparty to disclose such information (but shall not be required
to incur any cost or expense or pay any consideration of any type to such party
in order to obtain such consent)).

SECTION 7.11.    Use of Proceeds.
Use the proceeds of the Loans solely (a) to fund the payment of the
consideration under, and the payment of fees and expenses incurred in connection
with, the transactions contemplated by this Agreement and the Acquisition
Agreement and (b) for general corporate purposes of the Company and its
Subsidiaries.


ARTICLE VIII

Negative Covenants
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim or demand has been made), neither
the Company nor any Borrower shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

SECTION 8.01.    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof; provided that the scope of the property covered
thereby is not increased;
(c)    Liens for Taxes that are (i) not delinquent or (ii) being contested in
good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;


69



--------------------------------------------------------------------------------




(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation, which are covered in clause (h) below),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money which do not constitute
Events of Default hereunder;
(i)    Liens securing, or in respect of, Indebtedness in respect of capital
leases, Synthetic Leases and purchase money obligations for fixed or capital
assets (including, but not limited to, any such Lien granted within 180 days of
the acquisition of such fixed or capital asset); provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
(j)    Liens on property or assets of the Company or any Subsidiary granted in
connection with Sale and Leaseback Transactions; provided that the aggregate
Attributable Principal Amount in connection with such Sale and Leaseback
Transactions shall not at any time be in excess of $100,000,000;
(k)    Liens on property or assets of the Company or any Subsidiary granted in
connection with Securitization Transactions;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(m)    licenses of intellectual property rights in the ordinary course of
business;
(n)    Liens on the property and assets of any Person to the extent such Liens
are existing at the time such Person becomes a member of the Consolidated Group,
and any renewals, extensions or replacements thereof so long as the scope of the
property covered thereby is not increased; provided such Liens are not created
in contemplation thereof and do not extend to any property or assets of any
other member of the Consolidated Group;


70



--------------------------------------------------------------------------------




(o)    Liens on property or assets of the Company and any Subsidiary granted in
connection with environmental remediation or similar obligations with respect to
such property or assets not to exceed $100,000,000 in the aggregate;
(p)    Liens in favor of the United States or any state thereof, or any agency,
instrumentality or political subdivision of any of the foregoing, to secure
partial, progress, advance or other payments or performance pursuant to the
provisions of any contract or statute, to the extent not constituting
Indebtedness;
(q)    precautionary filings of Uniform Commercial Code financing statements (or
any applicable local law equivalent) in respect of operating leases or
consignment of goods;
(r)    with respect to any real property occupied, owned or leased by the
Company or any of its Subsidiaries, (i) leases, subleases, tenancies, options,
concession agreements, rental agreements occupancy agreements, franchise
agreements, access agreements and any other agreements, whether or not of record
and whether now in existence or hereafter entered into, of the real properties
of the Company or any Subsidiary granted by such Person to third parties, in
each case entered into in the ordinary course of such Person’s business and so
long as, to the extent such real properties are subject to Liens, such Liens do
not materially interfere with the ordinary conduct of business of the Company
and its Subsidiaries, taken as a whole, and do not materially impair the use of
such property for its intended purposes;
(s)    Liens arising by operation of law under Article 4 of the Uniform
Commercial Code (or any applicable local law equivalent) in connection with
collection of items provided for therein or under Article 2 of the Uniform
Commercial Code (or such applicable local law equivalent) in favor of a
reclaiming seller of goods or buyer of goods;
(t)    rights of setoff or bankers’ liens of banks or other financial
institutions where Company or any of its Subsidiaries maintain deposits in the
ordinary course of business and which are within the general parameters
customary in the banking industry, including Liens arising under article 24 or
25 of the general terms and conditions (algemene bankvoorwaarden) of any member
of the Dutch Banker’s Association (Nederlandse Vereniging van Banken) or any
similar term applied by a financial institution in the Netherlands pursuant to
its general terms and conditions;
(u)    Liens attaching solely to (i) cash earnest money deposits in connection
with any letter of intent or purchase agreement and (ii) proceeds of an asset
disposition permitted hereunder that are held in escrow to secure obligations
under the sale documentation relating to such disposition;
(v)    any leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business of the Company and its Subsidiaries which do not
materially interfere with the ordinary conduct of business of the Company and
its Subsidiaries;
(w)    any laws, regulations or ordinances now or hereafter in effect
(including, but not limited to, zoning, building and environmental protection)
as to the use, occupancy,


71



--------------------------------------------------------------------------------




subdivision or improvement of real property occupied, owned or leased the
Company or any of its Subsidiaries adopted or imposed by any Governmental
Authority;
(x)    Liens of landlords under leases where the Company or any of its
Subsidiaries is the tenant, securing performance by the tenant under the lease
arising by statute or under any lease or related contractual obligation entered
into in the ordinary course of business;
(y)    (i) Liens that are customary contractual rights of setoff or netting
relating to (A) the establishment of depositary relations with banks not granted
in connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Company or any Subsidiary to permit satisfaction of overdraft or
similar obligations or to secure negative cash balances in local accounts of
foreign Subsidiaries incurred in the ordinary course of business of the Company
or any Subsidiary, (C) purchase orders and other agreements entered into with
customers of the Company or any Subsidiary in the ordinary course of business
and (D) commodity trading or other brokerage accounts incurred in the ordinary
course of business and (ii) Liens on the proceeds of any Indebtedness incurred
in connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness
pending the application of proceeds to finance such transaction;
(z)    Liens securing insurance premium financing arrangements; provided, that
such Liens only encumber the insurance premiums, policies or dividends with
respect to the policies that were financed with the funds advanced under such
arrangements;
(aa)    Liens on cash or cash equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;
(bb)    Liens arising out of conditional sale, title retention, consignment,
bailment or similar arrangements for the purchase, sale or shipment of goods
entered into in the ordinary course of business;
(cc)    Liens (i) on cash advances or escrow deposits in favor of the seller of
any property to be acquired by the Company or any Subsidiary to be applied
against the purchase price therefor or otherwise in connection with any escrow
arrangements with respect thereto or in connection with any disposition
permitted under Section 8.02 and (ii) consisting of an agreement to dispose of
any property in a disposition permitted under Section 8.02 solely to the extent
such disposition would have been permitted on the date of the creation of such
Lien;
(dd)    in respect of Albemarle Wodgina, Liens created pursuant to the Deed of
Cross Security in favor of the manager of, or the joint venture participant in,
the Wodgina Lithium Joint Venture; provided that such Liens do not secure any
Indebtedness; and
(ee)    Liens other than those referred to in clauses (a) through (dd) above,
provided, however, that the aggregate principal amount of obligations secured by
such Liens plus the aggregate principal amount of unsecured Indebtedness of
Subsidiaries of the Company


72



--------------------------------------------------------------------------------




outstanding pursuant to Section 8.07(g) does not exceed 30% of Consolidated Net
Tangible Assets as appearing in the latest balance sheet delivered pursuant to
Section 7.01 (or, prior to the first such delivery, referred to in
Section 6.05).

SECTION 8.02.    Mergers, Dispositions, Etc.
Merge into, amalgamate or consolidate with any other Person, or permit any other
Person to merge into, amalgamate or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) or any capital stock of any Subsidiary, except that:
(a)    any member of the Consolidated Group may purchase and sell inventory in
the ordinary course of business;
(b)    if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, (i) any
Subsidiary or any other Person may merge into, amalgamate with, consolidate with
or liquidate or dissolve into the Company or any of its Subsidiaries; provided
that (A) if the Company is a party to such transaction, the Company is the
surviving corporation and (B) if a Borrower is a party to such transaction, such
Borrower shall be the surviving entity, and (ii) any Subsidiary may merge into,
amalgamate with, consolidate with or, other than in the case of any Borrower,
liquidate or dissolve into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary and no Person other than the Company or a
Subsidiary receives any consideration therefor (except in the case of a
non-wholly-owned Subsidiary, minority equity holders may receive their ratable
share of consideration); provided that if any such Subsidiary is a Domestic
Subsidiary, the surviving entity is a Domestic Subsidiary and if any such
Subsidiary is a Borrower, such Borrower is the surviving entity;
(c)    the Company may sell all or any portion of the capital stock of any
Subsidiary (other than a Borrower) for fair market value, as determined in good
faith by the Company’s board of directors; provided such sale does not
constitute a sale of all or substantially all of the assets of the Company and
its Subsidiaries, taken as a whole; and
(d)    the Company may (i) transfer, or cause to be transferred, all or any
portion of the capital stock of any wholly owned Subsidiary to another wholly
owned Subsidiary and (ii) sell any portion of the capital stock of any
Subsidiary (other than a Borrower) in connection with the establishment of a
joint venture for the purpose of developing or continuing a product or business
related to any of the Company’s existing lines of business as of the date of
this Agreement.

SECTION 8.03.    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the date hereof or any
business similar, complementary, ancillary, reasonably related or incidental
thereto.


73



--------------------------------------------------------------------------------





SECTION 8.04.    Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Company or such Subsidiary as
would be obtainable by the Company or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction (a) shall not apply to transactions
between or among the Company and the Borrowers, (b) shall not restrict dividends
or distributions on account of shares of equity interests issued by Subsidiaries
of the Company ratably to the holders thereof, (c) shall not apply to
transactions between or among the members of the Consolidated Group and their
Affiliates that are necessary or required under applicable Law or by any
Governmental Authority and (d) shall not apply to other transactions between or
among any members of the Consolidated Group that are not prohibited by this
Agreement (other than this Section 8.04).

SECTION 8.05.    Use of Proceeds.
Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose that violates, Regulation T, U or X of the FRB.

SECTION 8.06.    Financial Covenant.
Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Company to be greater than 3.50:1.00; provided that upon consummation of an
Acquisition where the consideration includes cash proceeds from the issuance of
Funded Debt in excess of $500,000,000, the otherwise applicable maximum
Consolidated Leverage Ratio, at the election of the Company (with prior written
notice to the Administrative Agent), shall increase by 0.50:1.00 for four
consecutive fiscal quarters beginning with the fiscal quarter in which such
Acquisition occurs (the “Adjustment Period”); provided further that after any
such Acquisition that results in an Adjustment Period, there must be at least
two fiscal quarters subsequent to the end of the Adjustment Period before the
Company shall be permitted to elect another Adjustment Period. The Company shall
be permitted to request no more than two Adjustment Periods during the term of
this Agreement; provided, however, in connection with the extension of the
Maturity Date pursuant to Section 2.15, the Company shall have the right to
request an additional Adjustment Period.

SECTION 8.07.    Subsidiary Indebtedness.
Permit any Subsidiary to create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Revolving Credit Agreement; provided that the
aggregate outstanding principal amount of such Indebtedness shall not exceed the
principal amount permitted to be incurred by the Subsidiaries under the
Revolving Credit Agreement as in effect on the Closing Date;


74



--------------------------------------------------------------------------------




(b)    intercompany Indebtedness among the Company and its Subsidiaries or among
Subsidiaries;
(c)    Indebtedness of any Person to the extent such Indebtedness is existing at
the time such Person becomes a member of the Consolidated Group and, any
refinancings, replacements or extensions thereof so long as the amount of such
Indebtedness, plus any accrued and unpaid interest, plus any reasonable penalty,
premium or defeasance costs and reasonable fees and expenses incurred in
connection with such refinancings, replacements or extensions, is not increased
at the time of such refinancing, replacement or extension; provided such (i)
Indebtedness is not created in contemplation thereof and (ii) the scope of
obligors liable for such Indebtedness is not increased;
(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that such obligations are (or were) entered into by such
Subsidiary for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Subsidiary, or changes in the value of securities issued by
such Person, and not for purposes of speculation or taking a “market view;”
(e)    Indebtedness in respect of capital leases, Synthetic Leases and purchase
money obligations for fixed or capital assets;
(f)    to the extent constituting Indebtedness, obligations in respect of
workers’ compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion guarantees provided in the
ordinary course of business;
(g)    (i) Indebtedness under the Loan Documents and (ii) other Indebtedness;
provided that the aggregate outstanding principal amount of Indebtedness under
this Section 8.07(g) shall not exceed the difference between (A) 30% of
Consolidated Net Tangible Assets as appearing in the latest balance sheet
delivered pursuant to Section 7.01 (or, prior to the first such delivery,
referred to in Section 6.05) minus (B) the aggregate outstanding principal
amount of Indebtedness of the Company secured by Liens permitted by Section
8.01(ee); and
(h)    any guarantee given pursuant to section 8a of the German Act on Partial
Retirement (Altersteilzeitgesetz) or section 7e of the Fourth Book of the German
Social Code (Sozialgesetzbuch IV).

SECTION 8.08.    Sanctions.
Directly, or knowingly indirectly, use any Loan or the proceeds of any Loan, or
lend, contribute or otherwise make available any Loan or the proceeds of any
Loan to any Person, to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions. Notwithstanding the foregoing, this Section 8.08 shall not apply
to or in relation to Albemarle Germany, Albemarle Finance or any of their
respective


75



--------------------------------------------------------------------------------




Subsidiaries to the extent that such undertaking would result in a violation of
or exposure of such entity or any director, officer or employee thereof to any
liability under Mandatory Restrictions.

SECTION 8.09.    Anti-Corruption Laws.
Directly, or knowingly indirectly, use any Loan or the proceeds of any Loan for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010 or other similar legislation in other
jurisdictions that are applicable to the Company or its Subsidiaries.


ARTICLE IX

Events of Default and Remedies

SECTION 9.01.    Events of Default.
Any of the following shall constitute an “Event of Default”:
(a)    Non-Payment. The Company or any Borrower fails to pay (i) when and as
required to be paid herein, in the currency required hereunder, any amount of
principal of any Loan, (ii) within five Business Days after the same becomes
due, any interest on any Loan or any ticking fee or other fee due hereunder or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document;
(b)    Specific Covenants. The Company or any Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 7.03, 7.05
or 7.11 or Article VIII;
(c)    Other Defaults. The Company or any Borrower fails to perform or observe
any other covenant or agreement (not specified in clause (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier to occur of notice thereof from
the Administrative Agent or any Responsible Officer of the Company or any
Borrower having actual knowledge of such failure;
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any Borrower herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made;
(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount


76



--------------------------------------------------------------------------------




(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount and the continuation of
such failure beyond any applicable grace or cure period, or (B) after giving
effect to any applicable grace or cure period, fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount and, in the case of any Termination Event not arising out of a
default by the Company or any Subsidiary, such Swap Termination Value has not
been paid by the Company or such Subsidiary when due;
(f)    Insolvency Proceedings, Etc. The Company, any Borrower or any other
Subsidiary (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undismissed for 60 consecutive
calendar days or an order or decree approving or ordering such appointment shall
continue unstayed for 30 consecutive calendar days; or any proceeding under any
Debtor Relief Law in respect of any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed for 60 consecutive calendar days, or an order or decree approving or
ordering such proceeding shall have been entered;
(g)    Inability to Pay Debts; Attachment.
(i)    The Company, any Borrower or any other Subsidiary (other than an
Immaterial Subsidiary) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or
(ii)    Any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person


77



--------------------------------------------------------------------------------




and such process, if not fully bonded, continues undismissed for sixty
consecutive calendar days, or an order or decree approving or ordering such
process shall continue unstayed for thirty calendar days;
(h)    Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or (ii)
any one or more non-monetary final judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 45 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or as a result of the satisfaction in full of all the Obligations
(other than contingent indemnification obligations for which no claim or demand
has been made), ceases to be in full force and effect; or the Company, any
Borrower or any other Subsidiary contests in any manner the validity or
enforceability of any Loan Document; or the Company or any Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.

SECTION 9.02.    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated; and
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand,


78



--------------------------------------------------------------------------------




protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States (or any other applicable Debtor Relief Laws), the obligation of
each Lender to make Loans shall immediately and automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall immediately and automatically become due and payable,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, and without
further act of the Administrative Agent or any Lender.

SECTION 9.03.    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the Lenders and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than contingent indemnification obligations for which no
claim or demand has been made), to the Company or as otherwise required by Law.




ARTICLE X


79



--------------------------------------------------------------------------------





Administrative Agent

SECTION 10.01.    Appointment and Authority.
Each of the Lenders hereby irrevocably appoints JPMorgan to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article X are, other than with
respect to the Company’s consent rights in Section 10.06, solely for the benefit
of the Administrative Agent and the Lenders, and, except for such consent
rights, neither the Company nor any Borrower shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 10.02.    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

SECTION 10.03.    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or


80



--------------------------------------------------------------------------------




the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable Law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice (stating
that it is a “notice of default”) describing such Default is given in writing to
the Administrative Agent by the Company or a Lender. The Administrative Agent
shall be deemed to have no knowledge of any Lender being a Restricted Lender
unless and until the Administrative Agent shall have received the written notice
from such Lender referred to in Section 1.06, and then only as and to the extent
specified in such notice, and any determination of whether the Required Lenders
or any other requisite Lenders shall have provided a consent or direction in
connection with this Agreement or any other Loan Document shall not be affected
by any delivery to the Administrative Agent of any such written notice
subsequent to such consent or direction being provided by the Required Lenders
or other requisite Lenders.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

SECTION 10.04.    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated


81



--------------------------------------------------------------------------------




by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the maker thereof), and shall not incur any liability for
relying thereon. In determining compliance with any condition under Article V
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the Closing Date or the applicable Funding
Date, as applicable. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 10.05.    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 10.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company,
and, at all times other than during the existence of an Event of Default, with
the Company’s consent (such consent not to be unreasonably withheld), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable


82



--------------------------------------------------------------------------------




Law, by notice in writing to the Company and such Person remove such Person as
Administrative Agent and, in consultation with the Company and, at all times
other than during the existence of an Event of Default, with the Company’s
consent (such consent not to be unreasonably withheld), appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in Section
3.01(h) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article X
and Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

SECTION 10.07.    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.


83



--------------------------------------------------------------------------------





SECTION 10.08.    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents, co-agents, or book managers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder and its rights in respect of indemnities provided for hereunder.
No bookrunner, arranger, syndication agent, documentation agent, co-agent or
book manager listed on the cover page hereof shall have or deemed to have any
fiduciary relationship with any Lender.

SECTION 10.09.    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or any Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company or
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


84



--------------------------------------------------------------------------------





SECTION 10.10.    ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any Borrower, that at least one of the following is
and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any
Borrower, that:


85



--------------------------------------------------------------------------------




(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


ARTICLE XI


86



--------------------------------------------------------------------------------





Miscellaneous

SECTION 11.01.    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders,
the Company and the Borrowers and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender, it being understood that a waiver of any condition precedent set
forth in Section 5.02 or of an Event of Default or an amendment or waiver of
Section 2.05(b) is not considered an increase in Commitments;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest or fees due to any Lender hereunder or under
any other Loan Document without the written consent of such Lender; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend or waive Section 2.05(b);
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” (or to waive any obligation of the
Company or any Borrower to pay interest at the Default Rate) or to amend or
waive Section 2.05(b);
(d)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(e)    change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent thereunder
without the written consent of each Lender;
(f)    change the currency in which any Loan is or may be denominated; or
(g)    release the Company from its obligations under the Guaranty or consent to
the assignment of the Company’s or any Borrower’s rights and obligations
hereunder without the written consent of each Lender;


87



--------------------------------------------------------------------------------




provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein.
Notwithstanding anything to the contrary herein: (i) the Administrative Agent
and the Company may make amendments contemplated by Sections 2.15 and 3.03(b);
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender; and (iii) the Administrative Agent and the Company may amend,
modify or supplement this Agreement or any other Loan Document to cure or
correct administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, and such amendment shall
become effective without any further consent of any other party to such Loan
Document so long as (A) such amendment, modification or supplement does not
adversely affect the rights of any Lender in any material respect and (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
The Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, waivers or consents on behalf of
such Lender. Any amendment, waiver or consent effected in accordance with this
Section 11.01 shall be binding upon each Person that is at the time thereof a
Lender and each Person that subsequently becomes a Lender.

SECTION 11.02.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.02(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company, the Borrowers or the Administrative Agent, to the
address, facsimile number, e-mail address or telephone number specified for such
Person on Schedule 11.02; and
(ii)    if to any Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate,


88



--------------------------------------------------------------------------------




notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain MNPI).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 11.02(b) shall be effective as provided in Section 11.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under Article II by electronic communication. Each of the Administrative Agent,
the Company and the Borrowers may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Borrower, any Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Borrower’s or the Administrative Agent’s


89



--------------------------------------------------------------------------------




transmission of Borrower Materials or any other information through the
Internet, telecommunications, electronic or other information transmission
systems, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. The Company, each of the Borrowers and the
Administrative Agent may change its address, facsimile or telephone number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto. Each Lender may change its address, facsimile or telephone
number or e-mail address for notices and other communications hereunder by
notice to the Company and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Company or any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company or any
Borrower, except to the extent that such losses, costs, expenses or liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of, or material breach of this Agreement or any other Loan Document
by, the Administrative Agent, such Lender or such Related Party.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 11.03.    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other


90



--------------------------------------------------------------------------------




Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.01, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the execution and delivery of this Agreement or
the making of any Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Related Party
of any of the foregoing may have had notice or knowledge of such Default at the
time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company and the Borrowers or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relating to the
Company or any Borrower under any Debtor Relief Law; and provided, further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 11.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out‑of‑pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including


91



--------------------------------------------------------------------------------




all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that pursuant to this clause
(ii), the Loan Parties shall not be required to reimburse such fees, charges and
disbursements of more than one counsel to the Administrative Agent and all the
Lenders, taken as a whole, in each of the United States, Australia, the
Netherlands and Germany and if necessary, one local domestic or foreign counsel
in any other relevant domestic or foreign jurisdiction, to the Administrative
Agent and the Lenders, taken as a whole, unless the representation of one or
more Lenders by such counsel would be inappropriate due to the existence of an
actual or potential conflict of interest, in which case, upon prior written
notice to the Company, the Loan Parties shall also be required to reimburse the
reasonable fees, charges and disbursements of one additional counsel to such
affected Lenders in each relevant jurisdiction. The obligations under this
Section 11.04(a) of each Borrower shall be several, and not joint, with such
obligations of any other Loan Party.
(b)    Indemnification. The Loan Parties shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of one counsel to the Indemnitees, taken as a whole,
in each of the United States, Australia, the Netherlands and Germany and if
necessary, one local domestic or foreign counsel in any other relevant domestic
or foreign jurisdiction, to the Indemnitees, taken as a whole, unless the
representation of one or more Indemnitees by such counsel would be inappropriate
due to the existence of an actual or potential conflict of interest, in which
case, upon prior written notice to the Company, the Loan Parties shall also be
required to reimburse the reasonable fees, charges and disbursements of one
additional counsel to such affected Indemnitees in each relevant jurisdiction),
actually incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company or any Borrower) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Indemnitees, (y) result from a claim brought by the Company or any
Borrower against such Indemnitee for material breach of such Indemnitee’s (or
any of its Related Indemnitee’s) obligations hereunder or under any other Loan
Document, if the Company or such Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction


92



--------------------------------------------------------------------------------




or (z) arise solely from a dispute among the Indemnitees (except when and to the
extent that one of the Indemnitees party to such dispute was acting in its
capacity or in fulfilling its role as Administrative Agent, Arranger or any
similar role under this Agreement or any other Loan Document) that does not
involve any act or omission of the Company or any of its Affiliates. The Loan
Parties shall not be liable for any settlement entered into by an Indemnitee
without the prior written consent of the Company (such consent shall not be
unreasonably withheld, delayed or conditioned), but if settled with the
Company’s written consent, or if there is a final and nonappealable judgment by
a court of competent jurisdiction in any such claim, litigation, investigation
or proceeding, the Loan Parties agree to indemnify and hold harmless each
Indemnitee in the manner and to the extent set forth above; provided that the
Company shall be deemed to have consented to any such settlement unless the
Company shall object thereto by written notice to the applicable Indemnitee
within 10 Business Days after having received written notice thereof. Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, liabilities, etc. arising from any non-Tax claim. The obligations under
this Section 11.04(b) of each Borrower shall be several, and not joint, with
such obligations of any other Loan Party.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under Section 11.04(a) or
11.04(b) to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of the Administrative Agent (or any sub-agent thereof), but
without affecting the Loan Parties’ obligations to make such payments, each
Lender severally, but not jointly, agrees to pay to the Administrative Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the outstanding
Loans and unfunded Commitments) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
Section 11.04(c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations above, to the fullest extent permitted by applicable
Law, no party hereto shall assert, and each other party hereto hereby waives,
any claim against any other party hereto (or any Indemnitee or any Related
Party), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof (other than in
respect of any such damages incurred or paid by an Indemnitee to a third party
and to which such Indemnitee is otherwise entitled to indemnification as
provided above). No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions


93



--------------------------------------------------------------------------------




contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or its Related Indemnitees) as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than 10 Business Days after written demand therefor.
(f)    Survival. The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 11.05.    Concerning Several Liability of the Borrowers.
Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, the Obligations of the Borrowers are several and not joint, and
no Borrower shall be deemed a guarantor or surety of any Obligation of any other
Loan Party.

SECTION 11.06.    Payments Set Aside.
To the extent that any payment by or on behalf of the Company or any Borrower is
made to the Administrative Agent or any Lender, or the Administrative Agent or
any Lender exercises its right of set-off, and such payment or the proceeds of
such set-off or any part thereof (or the Dollar Equivalent amount thereof) is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other Person, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay, in
the applicable currency, to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or paid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to (i) in the case of any
such payment in Dollars, the greater of (A) the NYFRB Rate and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of any such payment in Euros or
any other currency, the greater of (A) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (which
determination will be conclusive absent manifest error) and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, in each case, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

SECTION 11.07.    Successors and Assigns.


94



--------------------------------------------------------------------------------




(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Company nor any Borrower may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with Section 11.07(b), (ii) by way of
participation in accordance with Section 11.07(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 11.07(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.07(d), the Indemnitees and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment or
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption (or an agreement incorporating by
reference a form of Assignment and Assumption posted on the Platform) with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption (or such an
agreement), as of the Trade Date, shall not be less than $5,000,000 (€5,000,000
in the case of Loans denominated in Euros) unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed);
provided that, notwithstanding anything to the contrary set forth above, the
aggregate amount of the Commitment or the aggregate principal amount of the
Loans of the assigning Lender subject to each such assignment shall not be less
than (i) €100,000,


95



--------------------------------------------------------------------------------




in the case of Loans denominated in Euros or (ii) the Dollar Equivalent of
€100,000, in the case of the Commitments or in the case of Loans denominated in
Dollars.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment, it
being understood that this clause (iii) shall not be construed to prohibit the
assignment of (x) a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Commitment without assigning a proportionate part
of the assigning Lender’s Loans, (y) a proportionate part of all the assigning
Lender’s rights and obligations in respect of its Loans without assigning a
proportionate part of the assigning Lender’s Commitment and (z) a proportionate
part of all the assigning Lender’s rights and obligations in respect of its
Loans made to any Borrower without assigning a proportionate part of the
assigning Lender’s Loans made to the other Borrower.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed; provided that it shall be reasonable for the Company to withhold
consent if such Person does not provide to the Company the information required
under Section 11.15) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform), together with a processing and recordation fee in the amount
of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and deliver to the
Administrative Agent and the Company certification as to exemption (or
reduction) for deduction or withholding of Taxes in accordance with
Section 11.15 and shall be subject to the provisions of such Section.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person that, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for


96



--------------------------------------------------------------------------------




the primary benefit of a natural person) or (D) any Person that is part of the
public (within the meaning of the Capital Requirements Regulation
(EU/575/2013)).
(vi)    No Assignment Resulting in Additional Indemnified Taxes, etc. Without
the written consent of the Company, no such assignment shall be made to any
Person that, on the effective date of such assignment, through its Lending
Offices, (A) is not capable of lending to the Borrowers without the imposition
of any additional Taxes that would require indemnification payments by any of
the Borrowers under this Agreement except, to the extent that such assigning
Lender was entitled, at the time of the assignment, to receive additional
amounts from the Loan Parties with respect to such Taxes pursuant to Section
3.01 or (B) is not capable of lending at the applicable interest rates.
(vii)    Not Less than Two Lenders. No such assignment shall be made if,
immediately after giving effect thereto, there shall be fewer than two Lenders.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) fund its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.07(c), from and after the effective date specified in each
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform), the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s


97



--------------------------------------------------------------------------------




having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.07(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.07(d).
(c)    Register. (i) The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at one of its offices located in the United States a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, each of the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(i)    Upon receipt by the Administrative Agent of an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to above, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section 11.07 or is otherwise not in proper form. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 11.07(c)(ii). Each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is not a Person made ineligible under Section
11.07(b)(v).
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) or the Company or any of the Company’s Affiliates or
Subsidiaries or a Defaulting Lender) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment or Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Borrowers, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights


98



--------------------------------------------------------------------------------




and obligations under this Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 11.04(c) without regard to
the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, waiver or consent of or
under any provision of this Agreement and the other Loan Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or consent
described in the first proviso to Section 11.01 that affects such Participant.
The Company and the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.07(b)
(it being understood that the documentation required under Section 11.15 shall
be delivered to the Lender that sells the participation) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.07(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.16 as if it were an assignee under
Section 11.07(b) and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, unless the Company consented to the applicable participation. Each
Lender that sells a participation agrees, at the Company’s request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitment, Loan or other obligations under any Loan Document)
to any Person except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority in other applicable jurisdictions; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 11.08.    Confidentiality.


99



--------------------------------------------------------------------------------




Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its and its Affiliates’
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority; (c) to the extent
required by applicable Laws or by any subpoena or similar legal process; (d) to
any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant (or its Related
Parties) in, or any prospective assignee of or Participant (or its Related
Parties) in, any of its rights or obligations under this Agreement or to any
Eligible Assignee (or its Related Parties) invited to become a Lender pursuant
to Section 2.01(b) (it being understood that the Related Parties to whom such
disclosure is made be informed of the confidential nature of such Information
and instructed to keep such Information confidential), (ii) any direct or
indirect contractual counterparty or prospective counterparty (or its Related
Parties) to any swap, derivative or other transaction relating to obligations of
the Company or the Borrowers or (iii) any credit insurance provider relating to
the Company or the Borrowers and their obligations; (g) with the consent of the
Company; (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company; (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates; or (j) on a confidential
basis to (i) any rating agency in connection with rating the Company, any
Borrower or its Subsidiaries or the credit facility provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Loans. For the purposes of
this Agreement, “Information” means all information received from the Company,
any Borrower or any Subsidiary relating to the Company, any Borrower, any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company, any Borrower or any Subsidiary; provided
that, in the case of information received from the Company, a Borrower or a
Subsidiary after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include MNPI, (b) it has developed compliance procedures
regarding the use of


100



--------------------------------------------------------------------------------




MNPI and (c) it will handle MNPI in accordance with applicable Law, including
United States Federal and state securities Laws.
Each of the Administrative Agent and the Loan Parties agree to keep each COF
Rate confidential and not to disclose it to any other Person, and the Company
further agrees to cause its Subsidiaries not to disclose any COF Rate to any
other Person, except that (a) in the event a EURIBOR Borrowing is to bear
interest by reference to the Average COF Rate as provided in Section 3.03, the
Administrative Agent shall promptly disclose the COF Rate of each Lender, as
communicated by such Lender to the Administrative Agent, to the Company, and (b)
each of the Administrative Agent and the Loan Parties may disclose any COF Rate
(i) to any of its Affiliates and any of its or their respective Related Parties
or auditors; provided that any such Person to whom such COF Rate is to be
disclosed is informed in writing of its confidential nature and that it may be
price-sensitive information; provided, however, that there shall be no
requirement to so inform such Person if, in the opinion of the disclosing party,
it is not practicable to do so under the circumstances, (ii) to any Person to
whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the Person to whom such COF Rate is
to be disclosed is informed in writing of its confidential nature and that it
may be price-sensitive information; provided, however, that there shall be no
requirement to so inform such Person if, in the opinion of the disclosing party,
it is not practicable to do so under the circumstances, or (iii) to the extent
required by applicable Law or by any subpoena or similar legal process. The
Administrative Agent and the Loan Parties agree to, and the Company shall cause
its Subsidiaries to, to the extent permitted by applicable Law, (x) inform each
relevant Lender of the circumstances of any disclosure made pursuant to this
paragraph and (y) notify each relevant Lender upon becoming aware that any
information has been disclosed in breach of this paragraph. No Default or Event
of Default shall arise under Section 9.01(c) solely by reason of the failure of
the Company, any Borrower or any other Subsidiary to comply with this paragraph.

SECTION 11.09.    Set-off.
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
any Affiliate of any Lender is authorized at any time and from time to time,
without prior notice to the Company or any Borrower, any such notice being
waived by the Company and each Borrower to the fullest extent permitted by Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held by, and other
Indebtedness at any time owing by, such Lender or such Affiliate to or for the
credit or the account of the Company or any Borrower against any and all
Obligations owing to such Lender or such Affiliate hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured or owed to a branch or office or Affiliate of such Lender or
denominated in a currency different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness. Each Lender agrees
promptly to notify the Company and the Administrative Agent after any such
set-off and application made


101



--------------------------------------------------------------------------------




by such Lender; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.

SECTION 11.10.    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 11.11.    Counterparts.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract, and this has
the same effect as if the signature on the counterparts were on a single copy of
this agreement.

SECTION 11.12.    Integration; Effectiveness.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment letter or any commitment advice entered into or provided in
connection with the credit facility established hereunder (but do not supersede
any other provisions of any such commitment letter or any fee letter entered
into in connection with the credit facility established hereunder that do not by
the terms of such documents terminate upon the effectiveness of this Agreement,
all of which provisions shall remain in full force and effect). In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
Except as provided in Section 5.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.


102



--------------------------------------------------------------------------------





SECTION 11.13.    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by or
on behalf of the Administrative Agent, any Lender or any of their respective
Affiliates and notwithstanding that the Administrative Agent, any Lender or any
of their respective Affiliates may have had notice or knowledge of any Default
at the time of any Loan, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent indemnification obligations for which no claim or demand
has been made).

SECTION 11.14.    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

SECTION 11.15.    Tax Forms.
(a)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Administrative Agent and the applicable Borrower, at the time or
times reasonably requested by the Administrative Agent or the applicable
Borrower, and at the time or times required by applicable Law, such properly
completed and executed documentation reasonably requested by the Administrative
Agent or the applicable Borrower, or required by applicable Law, as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the
Administrative Agent or the applicable Borrower, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Administrative Agent or the applicable Borrower, as will enable the
Administrative Agent or the applicable Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 11.15(a)(ii) and 11.15(a)(iii)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Notwithstanding the foregoing, in the case of an applicable Borrower or


103



--------------------------------------------------------------------------------




any other applicable Loan Party that, in each case, is not a U.S. Person, the
applicable Lender will not be required to provide documentation pursuant to the
requirements of this Section 11.15(a)(i) unless it has received written notice
from such Borrower or such other Loan Party advising it of the applicable
documentation required to be completed by such Lender and such Lender is legally
able to provide such documentation to such Borrower or such other Loan Party.
(i)    Without limiting the generality of the foregoing, a Lender shall deliver
to the Administrative Agent on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Agent), executed copies of IRS Form W-9
or W-8 certifying that such Lender is exempt from U.S. Federal backup
withholding tax.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(b)    If any Lender fails to deliver such forms, then the Administrative Agent
or the applicable Loan Party shall withhold amounts required to be withheld by
applicable Laws from payments under any Loan Document at the applicable
statutory rate, without reduction. No Loan Party shall have any liability under
Section 3.01 or otherwise with respect to amounts withheld by the Administrative
Agent pursuant to this Section 11.15(b).

SECTION 11.16.    Replacement of Lenders.
If (i) any Lender is a Non-Extending Lender, (ii) any Lender requests
compensation under Section 3.04, (iii) the Company or any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iv) if any Lender is a
Defaulting Lender, (v) any Lender (a “Non-Consenting Lender”) does not consent
to a proposed amendment, waiver or consent with respect to any Loan Document
that has been approved by the Required Lenders as provided in Section 11.01 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable) or (vi) under any other circumstances set forth herein
providing that the Company shall have the right to replace a Lender as a party
to this Agreement, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by,


104



--------------------------------------------------------------------------------




Section 11.07), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(a)    the Company shall have paid (or caused the applicable Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 11.07(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or the
applicable Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, waiver or consent with
respect to any Loan Document, the applicable assignee consents to the proposed
amendment, waiver or consent;
provided, further, so long as Sections 11.16(a) through 11.16(e) have been
satisfied, the failure by such Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Lender and the
mandatory assignment of such Lender’s Commitments and outstanding Loans pursuant
to this Section 11.16 shall nevertheless be effective without the execution by
such Lender of an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 11.17.    USA PATRIOT Act Notice.
Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Company and the
Borrowers that pursuant to the requirements of the PATRIOT Act, it is required
to obtain, verify and record information that identifies the Company and the
Borrowers, which information includes the name and address of the Company and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company and such Borrower
in accordance with the PATRIOT Act. The Company and the Borrowers shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under


105



--------------------------------------------------------------------------------




applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

SECTION 11.18.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF
LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY, ANY BORROWER OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION, LITIGATION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, LITIGATION
OR PROCEEDING IN ANY SUCH COURT.


106



--------------------------------------------------------------------------------




(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 11.19.    Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 11.20.    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Company and each Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Company or
such Borrower, as applicable, in the Agreement Currency, the Company or such
Borrower, as applicable, agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent or
any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to the Company or such
Borrower, as applicable, (or to any other Person who may be entitled thereto
under applicable law).


107



--------------------------------------------------------------------------------




The obligations under this Section 11.20 of each Borrower shall be several, and
not joint, with such obligations of any other Loan Party.

SECTION 11.21.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Company and the Borrowers
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers are arm’s-length commercial
transactions between the Company, the Borrowers and their Affiliates, on the one
hand, and the Administrative Agent and the Arrangers, on the other hand, (B)
each of the Company and the Borrowers has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Company and the Borrowers is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent, the Arrangers and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, the Borrowers or any of their Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to the Company, the Borrowers or any of their Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, the Borrowers and their Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Company, the Borrowers or any of their Affiliates. Each of the
Company and the Borrowers agrees that it will not assert any claim against the
Administrative Agent, any Arranger, any Lender or any of their respective
Affiliates based on an alleged breach of fiduciary duty by the Administrative
Agent, any Arranger, any Lender or any of their respective Affiliates in
connection with this Agreement and the transactions contemplated hereby.

SECTION 11.22.    Electronic Execution of Assignments and Certain Other
Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith (including, without limitation, Assignment and Assumptions, amendments
or other modifications, Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other


108



--------------------------------------------------------------------------------




similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary neither the
Administrative Agent nor any Lender is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent or such Lender pursuant to procedures approved by it;
provided further, without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

SECTION 11.23.    Appointment of Company as Agent; Power of Attorney.
(a)    Each of the Borrowers hereby appoints the Company to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (i)
the Company may execute such documents and provide such authorizations on behalf
of such Borrower as the Company deems appropriate in its sole discretion and
such Borrower shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (ii) any notice or communication delivered
by the Administrative Agent or a Lender to the Company shall be deemed delivered
to each Borrower and (iii) the Administrative Agent or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of any of the Borrowers.
(b)    Each attorney executing this Agreement for and on behalf of Albemarle
Wodgina states that he or she has no notice of revocation or suspension of his
or her power of attorney.

SECTION 11.24.    Appointment of Agent for Service of Process; Waiver of
Immunity.
(a)    Each of the Borrowers hereby irrevocably designates, appoints and
empowers, for the benefit of the parties hereto (other than the Loan Parties)
and the Indemnitees, the Company as its designee, appointee and agent to
receive, accept and acknowledge for and on behalf of it, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any suit, action or proceeding brought in connection with
or as a result of this Agreement, the other Loan Documents, the Loans made to
such Borrower hereunder and the other transactions contemplated hereby. Such
service may be made by mailing or delivering a copy of such process to any
Borrower in care of the Company at its address set forth in Section 11.02, and
each Borrower hereby irrevocably authorizes and directs the Company to accept
such service on its behalf. The Company hereby acknowledges and accepts its
designation, appointment and empowerment by each of the Borrowers as its
designee, appointee and agent to receive, accept and acknowledge for and on
their behalf of, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any suit, action
or proceeding brought in connection with or as a result of this Agreement, the
other Loan Documents, the Loans made to any Borrower hereunder and the other
transactions contemplated hereby.


109



--------------------------------------------------------------------------------




(b)    In the event any Borrower or any of its property shall have or hereafter
acquire, in any jurisdiction in which any action, proceeding or investigation
may at any time be brought in connection with or as a result of this Agreement,
the other Loan Documents, the Loans made to any Borrower hereunder and the other
transactions contemplated hereby, any immunity from jurisdiction, legal
proceedings, attachment (whether before or after judgment), execution, judgment
or setoff, each of the Borrowers hereby agrees not to claim, and hereby
irrevocably and unconditionally waives, such immunity.

SECTION 11.25.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




110



--------------------------------------------------------------------------------




ALBEMARLE CORPORATION
 
By:
/s/ Amy M. Dunbar
 
Name: Amy M. Dunbar
 
Title: Vice President and Treasurer



Signed by the attorney for and on behalf of ALBEMARLE WODGINA PTY LTD under
power of attorney dated June 14, 2019


in the presence of





               /s/ Brenda Mareski
Signature of witness
                /s/ Karen G. Narwold
Signature of attorney




Name of witness (print): Brenda Mareski




Name of attorney (print): Karen G. Narwold





ALBEMARLE FINANCE COMPANY B.V.
 
By:
/s/ Dru Joseph Manuel
 
Name: Dru Joseph Manuel
 
Title: Managing Director





ALBEMARLE NEW HOLDING GMBH
   
By:
/s/ Dr. Nicolas Rößler
 
Name: Dr. Nicolas Rößler
 
Title: Managing Director





        

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., 
as Administrative Agent,
 
By:    /s/ John Kushnerick     
 
Name: John Kushnerick
 
Title: Executive Director





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
BANK OF AMERICA, N.A.,
By:
/s/ Brandon Weiss
 
Name:
Brandon Weiss
 
Title:
Vice President





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
WELLS FARGO BANK, NATIONAL ASSOCIATION:
By:
/s/ Nathan R. Rantala
 
Name:
Nathan R. Rantala
 
Title:
Managing Director





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
MUFG BANK, LTD.
F/K/A THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
By:
/s/ Victor Pierzchalski
 
Name:
Victor Pierzchalski
 
Title:
Authorized Signatory





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
MIZUHO BANK, LTD.,
By:
/s/ Tracy Rahn
 
Name:
Tracy Rahn
 
Title:
Authorized Signatory





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
HSBC BANK USA, NATIONAL ASSOCIATION
By:
/s/ Peggy Yip
 
Name:
Peggy Yip
 
Title:
Vice President





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
SUMITOMO MITSUI BANKING CORPORATION
By:
/s/ Michael Maguire
 
Name:
Michael Maguire
 
Title:
Executive Director





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Mark Irey
 
Name:
Mark Irey
 
Title:
Vice President





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
THE NORTHERN TRUST COMPANY
By:
/s/ Andrew D. Holtz
 
Name:
Andrew D. Holtz
 
Title:
Senior Vice President





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
SANTANDER BANK, N.A.
By:
/s/ Xavier Ruiz Sena
 
Name:
Xavier Ruiz Sena
 
Title:
Managing Director





        

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
THE SYNDICATED FACILITY AGREEMENT
OF ALBEMARLE CORPORATION
SUN TRUST BANK
By:
/s/ Julie Lindberg
 
Name:
Julie Lindberg
 
Title:
Vice President





        

--------------------------------------------------------------------------------






SCHEDULE 2.01
Commitments






Lender
Commitment
JPMorgan Chase Bank, N.A.
$180,000,000.00
Bank of America, N.A.
$180,000,000.00
Wells Fargo Bank, National Association
$110,000,000.00
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd
$110,000,000.00
Mizuho Bank, Ltd.
$110,000,000.00
HSBC Bank USA, National Association
$110,000,000.00
Sumitomo Mitsui Banking Corporation
$110,000,000.00
U.S. Bank National Association
$110,000,000.00
The Northern Trust Company
$60,000,000.00
Santander Bank, N.A.
$60,000,000.00
SunTrust Bank
$60,000,000.00
Total
$1,200,000,000.00























    
    


        

--------------------------------------------------------------------------------










SCHEDULE 6.09
Environmental Matters




None.









--------------------------------------------------------------------------------







SCHEDULE 6.17
Subsidiaries


 
Entity Name
% Ownership
Immaterial Subsidiary
Jurisdiction
•
ACI Cyprus, L.L.C.
100%
YES
Delaware
2.    
Albemarle Argentina SRL
100%
NO
Argentina
3.    
Albemarle Brazil Holdings LTDA
99%
NO
Brazil
4.    
Albemarle Care Fund
100%
YES
United States
5.    
Albemarle Catalysts Company B.V.
100%
NO
Netherlands
6.    
Albemarle Chemical Canada Ltd.
100%
YES
Canada
7.    
Albemarle Chemicals (Shanghai) Co., Ltd. (CN84)
100%
NO
China
8.    
Albemarle Chemicals Ltd.
100%
NO
Cyprus
9.    
Albemarle Chemicals Private Limited
100%
YES
India
10.    
Albemarle Chemicals S.A.S
100%
YES
France
11.    
Albemarle Chemicals South Africa Proprietary Limited
100%
YES
South Africa
12.    
Albemarle de Venezuela CA
100%
YES
Venezuela
13.    
Albemarle Delaware Holdings 1 LLC
100%
NO
United States
14.    
Albemarle Delaware Holdings 2 LLC
100%
YES
United States
15.    
Albemarle Dutch Holdings B.V.
100%
YES
Netherlands
16.    
Albemarle Dutch Holdings 2 B.V.
100%
YES
Netherlands
17.    
Albemarle Europe SRL
100%
NO
Belgium
18.    
Albemarle Finance Company B.V.
100%
NO
Netherlands
19.    
Albemarle Foundation
100%
YES
United States
20.    
Albemarle Germany GmbH
100%
NO
Germany
21.    
Albemarle Hilfe GmbH Unterstutzungskasse
100%
YES
Germany
22.    
Albemarle Holdings Company Limited
100%
NO
Luxembourg
23.    
Albemarle Holdings Limited
100%
NO
Hong Kong
24.    
Albemarle Hungary Limited
100%
YES
Hungary
25.    
Albemarle Italy Srl
100%
YES
Italy
26.    
Albemarle Japan Corporation
100%
NO
Japan
27.    
Albemarle Japan Holdings B.V.
100%
NO
Netherlands






--------------------------------------------------------------------------------





 
Entity Name
% Ownership
Immaterial Subsidiary
Jurisdiction
28.    
Albemarle Knight Lux 1 Holdings Corporation
100%
NO
United States
29.    
Albemarle Korea Corporation
100%
NO
South Korea
30.    
Albemarle Limitada
100%
NO
Chile
31.    
Albemarle Lithium Holding Corporation (formerly known as Chemetall Corporation)
100%
NO
Delaware
32.    
Albemarle Lithium Holding GmbH
100%
NO
Germany
33.    
Albemarle Lithium Pty Ltd
100%
NO
Australia
34.    
Albemarle Management (Shanghai) Co., Ltd.
100%
NO
China
35.    
Albemarle Middle East FZE
100%
YES
United Arab Emirates
36.    
Albemarle Netherlands B.V.
100%
NO
Netherlands
37.    
Albemarle New Holding GmbH
100%
NO
Germany
38.    
Albemarle Overseas Employment Corporation
100%
YES
United States
39.    
Albemarle Quimica LTDA
100%
NO
Brazil
40.    
Albemarle Saudi Trading Co. LLC
75%
YES
Saudi Arabia
41.    
Albemarle Singapore Pte Ltd.
100%
NO
Singapore
42.    
Albemarle Spain S.L.
100%
YES
Spain
43.    
Albemarle Taiwan Ltd.
100%
NO
Taiwan
44.    
Albemarle U.S., Inc.
100%
NO
United States
45.    
Albemarle Wodgina Pty Ltd
100%
NO
Australia
46.    
DNVJ Vermogensverwaltung GmbH
93.953%
YES
Germany
47.    
Dynamit Nobel GmbH
94%
NO
Germany
48.    
Dynamit Nobel Unterstutzungsfonds GmbH
100%
YES
Germany
49.    
Excalibur II Realty Company
100%
YES
United States
50.    
Excalibur Realty Company
100%
YES
United States
51.    
Foote Chile Holding Company
100%
NO
United States
52.    
Foote Minera e Inversiones Limitada
100%
NO
Chile
53.    
Jiangxi Albemarle Lithium Co., Ltd
100%
NO
China
54.    
Knight Lux 1 S.a.r.l
100%
NO
Luxembourg
55.    
Knight Lux 2 S.a.r.l.
100%
NO
Luxembourg
56.    
Metalon Environmental Management & Solutions GmbH
100%
YES
Germany
57.    
Rockwood Holdings, Inc.
100%
NO
United States






--------------------------------------------------------------------------------





 
Entity Name
% Ownership
Immaterial Subsidiary
Jurisdiction
58.    
Rockwood Lithium (Shanghai) Co., Ltd.
100%
NO
China
59.    
Rockwood Lithium India Private Limited
100%
YES
India
60.    
Rockwood Lithium Japan K.K.
100%
NO
Japan
61.    
Rockwood Lithium Korea LLC
100%
YES
Korea
62.    
Rockwood Lithium Taiwan Co., Ltd.
100%
NO
Taiwan
63.    
Rockwood Specialties GmbH
100%
NO
Germany
64.    
Rockwood Specialties Group, Inc.
100%
NO
United States
65.    
Rockwood Specialties Limited
100%
YES
United Kingdom
66.    
Rockwood Specialties LLC
100%
NO
United States
67.    
RSG Immobilien GmbH
100%
YES
Germany
68.    
RT Lithium Limited
100%
NO
United Kingdom
69.    
Sales de Magnesio Limitada
100%
NO
Chile
70.    
Sichuan Guorun New Material Co., Ltd.
100%
NO
China
71.    
Albemarle Saudi Trading Company
75%
YES
Saudi Arabia
72.    
Eurecat U.S.
57.5%
N/A
United States
73.    
Jordan Bromine Company Ltd.
50%
NO
Jordan
74.    
Shandong Sinobrom Albemarle Bromine Chemicals Company, Ltd.
100%
YES
China








--------------------------------------------------------------------------------





SCHEDULE 6.20(b)
Certain Anti-Corruption Laws Matters


As previously reported in its filings with the SEC, the Company received
information regarding potential improper payments being made by third party
sales representatives of the Company’s Refining Solutions business, within its
Catalysts segment.









--------------------------------------------------------------------------------







SCHEDULE 8.01
Existing Liens


Liens described by the following UCC financing statements:


LOUISIANA SECRETARY OF STATE:


Debtor:                Albemarle Corporation
Secured Party:                Key Equipment Finance Inc.
File Number:                09-1144334
File Date:                11/18/2010
Continuation Date:            08/26/2015
Collateral:
Goods from Leases, Loans, Sale Agreements and other such agreements, between
Debtor and Secured Party, and certain collateral related thereto as specified in
such financing statement and the applicable underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:                Key Equipment Finance Inc.
File Number:                09-1182130
File Date:                06/08/2012
Continuation Date:            03/15/2017
Collateral:
Goods and Property described in the above referenced UCC financing statement,
and certain collateral related thereto as specified in such financing statement
and the applicable underlying agreement(s); 5-2012 Club Car Carryall 232
Electric





Debtor:                Albemarle Corporation
Secured Party:                Dell Financial Services L.L.C.
File Number:                09-1253766
File Date:                12/04/2014
Collateral:
Use of the software, services and other equipment financed under an Installment
Payment Agreement between Debtor and Secured Party, credits or refunds with
respect thereto, and certain collateral related thereto as specified in such
financing statement and the applicable underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:                Dell Financial Services L.L.C.
File Number:                09-1258103





--------------------------------------------------------------------------------





File Date:                02/02/2015
Collateral:
Use of the software, services and other equipment financed under an Installment
Payment Agreement between Debtor and Secured Party, credits or refunds with
respect thereto, and certain collateral related thereto as specified in such
financing statement and the applicable underlying agreement(s)



VIRGINIA STATE CORPORATION COMMISSION:


Debtor:                Albemarle Corporation
Secured Party:                Air Liquide Industrial U.S. LP
File Number:                 09-03-19-7138-1
File Date:                03/19/2009
Continuation Date:            02/10/2014
Collateral:
1,500 Gallon Nitrogen Vessel SN #1358

525 Gallon Argon Vessel SN #587


Debtor:                Albemarle Corporation
Secured Party:                Vallen Distribution, Inc.
File Number:                09-06-17-7194-1
File Date:                06/17/2009
Continuation Date:            02/27/2014
Amendment Date:
01/16/2017

Continuation Date
05/20/2019

Collateral:
All parts, items and products held by the Debtor on consignment from the Secured
Party, and certain collateral related thereto as specified in such financing
statement and the applicable underlying agreement(s)





Debtor:                Albemarle Corporation
Secured Party:                Key Equipment Finance Inc.
File Number:                10-11-19-3885-0
File Date:                11/19/2010
Continuation Date:            08/25/2015
Collateral:
All Goods from present and future leases, loans, conditional sale agreements and
other such agreements, between Debtor and Secured Party, and certain collateral
related thereto as specified in such financing statement and the applicable
underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:                Caterpillar Financial Services Corporation





--------------------------------------------------------------------------------





File Number:                11-06-07-3962-0
File Date:                06/07/2011
Continuation Date:
12/16/2015

Collateral:
1 Caterpillar 42OE4T Backhoe Loader SN #DJL00569, and certain collateral related
thereto as specified in such financing statement and the applicable underlying
agreement(s)



Debtor:                Albemarle Corporation
Secured Party:                Key Equipment Finance Inc.
File Number:                11-09-07-3971-5
File Date:                09/07/2011
Continuation Date:
06/06/2016

Collateral:
Goods and Property described in such financing statement, and certain collateral
related thereto as specified in such financing statement and the applicable
underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:                Key Equipment Finance Inc.
File Number:                11-10-07-3893-2
File Date:                10/07/2011
Continuation Date:
07/08/2016

Collateral:
12 Carryall 2 gas low speed utility vehicles; 1 Carryall 252 gas low speed
utility vehicle, and certain collateral related thereto as specified in such
financing statement and the applicable underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
U.S. Bank Equipment Finance, a division of U.S. Bank National Association

File Number:                13-09-23-3910-5
File Date:                09/23/2013
Collateral:
1 S30 Sweeper together with parts, repairs, additions, accessions and
accessories, and certain other collateral related thereto as specified in such
financing statement and the applicable underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
EverBank Commercial Finance, Inc.

File Number:                14-05-05-3808-4





--------------------------------------------------------------------------------





File Date:                05/05/2014
Collateral:
All personal property subject to a Lease Agreement dated May 1, 2014, between
Debtor and Secured Party, and certain collateral related thereto as specified in
such financing statement and the applicable underlying agreement(s); 1 Club call
carryall 100 (electric)



Debtor:                Albemarle Corporation
Secured Party:
EverBank Commercial Finance, Inc.

File Number:                14-12-22-3891-0
File Date:                12/22/2014
Collateral:
All personal property subject to a Lease Agreement dated November 4, 2014,
between Debtor and Secured Party, and certain collateral related thereto as
specified in such financing statement and the applicable underlying
agreement(s); 1 Club car carryall 100 (electric)



Debtor:                Albemarle Corporation
Secured Party:
Wells Fargo Bank, N.A.

File Number:                15-07-29-3832-1
File Date:                07/29/2015
Collateral:
1 Used 2013 Rail King RK320 Rail Car Mover S/N RCM-988-5 and certain collateral
related thereto as specified in such financing statement and the applicable
underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
Toyota Industries Commercial Finance, Inc., Hugg and Hall Equipment Company

File Number:                15-12-18-3841-8
File Date:                12/18/2015
Collateral:
1 used Crown Model #RR5225-45, Serial #1A306680; 1 used Crown Model #RD5725-30,
Serial #1A391526








--------------------------------------------------------------------------------





Debtor:                Albemarle Corporation
Secured Party:
De Lage Landen Financial Services, Inc.

File Number:                16-07-11-4006-6
File Date:                07/11/2016
Collateral:
1 Used Waters Xevo G2-XS Acquity System and certain collateral related thereto
as specified in such financing statement and the applicable underlying
agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
Caterpillar Financial Services Corporation

File Number:                16-12-14-3897-9
File Date:                12/14/2016
Collateral:
1 Caterpillar 420F2ST Backhoe Loader S/N: HWC01120, 1.4 cubic yard GP Bucket,
24” HD Bucket, Thumb, and certain collateral related thereto as specified in
such financing statement and the applicable underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
Konica Minolta Premier Finance

File Number:                17-05-18-3882-3
File Date:                05/18/2017
Collateral:
3 – Bizhub C3350, 19 – Bizhub C458, and certain collateral related thereto as
specified in such financing statement and the applicable underlying agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
De Lage Landen Financial Services, Inc.

File Number:                17-06-08-3830-5
File Date:                06/08/2017
Collateral:
12 Caterpillar GP25N5-GLE forklifts with battery and charger as more
particularly described in the financing statement and certain collateral related
thereto as specified in such financing statement and the applicable underlying
agreement(s)








--------------------------------------------------------------------------------





Debtor:                Albemarle Corporation
Secured Party:
DLL Finance LLC

File Number:                17-07-05-3874-3
File Date:                07/05/2017
Collateral:
Club car, CA100E, Elec Utility (QTY 33)



Debtor:
Albemarle Corporation

Secured Party:
De Lage Landen Financial Services, Inc.

File Number:
1707053907

File Date:
07/05/2017

Collateral:
All equipment leased or financed by Secured Party to or for Debtor pursuant to
Secured Party’s contract number 100-10145826 and certain collateral related
thereto as specified in such financing statement and the applicable underlying
agreement(s)



Debtor:                Albemarle Corporation
Secured Party:
Konica Minolta Premier Finance

File Number:                18-07-12-3932-4
File Date:                07/12/2018
Collateral:
8 BIZHUB C258, 6 BIZHUB C368 and all currently existing and future attachments,
parts, accessories and add-ons for all of the foregoing equipment, and all
products and proceeds thereof



Debtor:                Albemarle Corporation
Secured Party:
Konica Minolta Premier Finance

File Number:                18-07-31-3903-3
File Date:                07/31/2018
Collateral:
1-BIZHUB C368, 15-BIZHUB C258, RIGHTFAX Software and all currently existing and
future attachments, parts, accessories and add-ons for all of the foregoing
equipment, and all products and proceeds thereof



Debtor:                Albemarle Corporation
Secured Party:
Konica Minolta Premier Finance

File Number:                19-04-25-3932-7
File Date:                04/25/2019
Collateral:
4 BIZHUB C659 and all currently existing and future attachments, parts,
accessories and add-ons for all of the foregoing equipment, and all products and
proceeds thereof








--------------------------------------------------------------------------------







SCHEDULE 11.02
Eurocurrency and Domestic Lending Offices; Notice Addresses




Loan Parties


ALBEMARLE CORPORATION
4250 Congress Street, Ste. 900
Charlotte, North Carolina 28209
Attention: Chief Financial Officer
Telephone: 980-299-5700
Email: scott.tozier@albemarle.com


With copy to:


ALBEMARLE CORPORATION
4250 Congress Street, Ste. 900
Charlotte, North Carolina 28209
Attention: General Counsel
Telephone: 980-299-5700
Email: karen.narwold@albemarle.com


With copy to:


ALBEMARLE CORPORATION
4250 Congress Street, Ste. 900
Charlotte, North Carolina 28209
Attention: Treasurer
Telephone: 980-299-5700
Email: amy.dunbar@albemarle.com


Administrative Agent


JPMORGAN CHASE BANK, N.A.
Mail Code IL1-0010, L2 Floor
JPM Loan & Agency Services
10 S. Dearborn Street
Chicago, IL 60603
Attention: Jane Dreisbach
Facsimile: (201) 639-5215
E-mail: jane.dreisbach@Jpmorgan.com
           12016395215@tls.ldsprod.com







--------------------------------------------------------------------------------











EXHIBIT A
FORM OF LOAN NOTICE
___________, 20__
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Syndicated Facility Agreement dated as of [●], 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Albemarle Corporation, a Virginia
corporation (the “Company”), Albemarle Wodgina Pty Ltd, a proprietary limited
company incorporated under the laws of Australia, Albemarle Finance Company
B.V., a besloten vennootschap organized under the laws of the Netherlands,
Albemarle New Holding GmbH, a Gesellschaft mit beschränkter Haftung incorporated
under the laws of the Federal Republic of Germany, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
The undersigned hereby requests (select one):
•
¨ A borrowing of Loans

1.
The applicable Borrower is [Albemarle Wodgina][Albemarle Finance][Albemarle
Germany].

2.
The date of the Borrowing is ________.

3.
[The date that is reasonably anticipated by the Company to be the Acquisition
Agreement Closing Date is ______, 20____.]

4.
The aggregate principal amount of the requested Loans is [US$][€]__________.

5.
The initial Type of requested Loans is [Base Rate Loans][LIBOR Loans][EURIBOR
Loans].

6.
The initial Interest Period is ______ [month[s]].

7.
The Borrowing is to be credited to the applicable Borrower indicated above at
[               ], ABA #[               ], Account #[               ],
Attention:[               ].






--------------------------------------------------------------------------------





•
¨ A conversion or continuation of a Borrowing

1.
Borrowing to which this request applies:    

Principal Amount: [ ]
Type: [ ]
Interest Period: [ ]
2.
Effective date of this election: [ ]

3.
Resulting Borrowing[s]:

Principal Amount: [ ]
Type: [ ]
Interest Period: [ ]


[NAME OF APPLICABLE BORROWER] [ALBEMARLE CORPORATION, on behalf of the
applicable Borrower indicated above],
by
 
 
 
Name:
 
Title:












--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTE
______________, 20__
FOR VALUE RECEIVED, [Albemarle Wodgina Pty Ltd, a proprietary limited company
incorporated under the laws of Australia] [Albemarle Finance Company B.V., a
besloten vennootschap organized under the laws of the Netherlands] [Albemarle
New Holding GmbH, a Gesellschaft mit beschränkter Haftung incorporated under the
laws of the Federal Republic of Germany] (the “Borrower”), hereby promises to
pay to _____________________ (the “Lender”) or its registered assigns, in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Loan made by the Lender to the Borrower under that
certain Syndicated Facility Agreement, dated as of [●], 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Albemarle Corporation, the Borrower,
[Albemarle Wodgina Pty Ltd] [Albemarle Finance Company B.V.][Albemarle New
Holding GmbH], the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made by the Lender to the Borrower from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars, in
the case of Loans denominated in Dollars, or Euro, in the case of Loans
denominated in Euro, as applicable, and in immediately available funds to the
account specified by the Administrative Agent. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) at the Default Rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, Type, amount,
currency and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.





--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[NAME OF APPLICABLE BORROWER],
by
 
 
 
Name:
 
Title:












--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Company
and the Borrowers under the Credit Agreement are as set forth in the Credit
Agreement, and nothing in this Compliance Certificate, or the form hereof, shall
modify such obligations or constitute a waiver of compliance therewith in
accordance with the terms of the Credit Agreement. In the event of any conflict
between the terms of this Compliance Certificate and the terms of the Credit
Agreement, the terms of the Credit Agreement shall govern and control, and the
terms of this Compliance Certificate are to be modified accordingly.
Financial Statements Date: ___________, 20__
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to the Syndicated Facility Agreement dated as of [●], 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Albemarle Corporation, a Virginia
corporation (the “Company”), Albemarle Wodgina Pty Ltd, a proprietary limited
company incorporated under the laws of Australia, Albemarle Finance Company
B.V., a besloten vennootschap organized under the laws of the Netherlands,
Albemarle New Holding GmbH, a Gesellschaft mit beschränkter Haftung incorporated
under the laws of the Federal Republic of Germany, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
The undersigned hereby certifies as of the date hereof that [he/she] is the [ ]
of the Company, and that, in [his/her] capacity as such, [he/she] is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements:]
[1. The audited consolidated financial statements required by Section 7.01(a) of
the Credit Agreement for the fiscal year of the Company ended as of the above
date, together with the report and opinion of an independent registered public
accounting firm required by such Section, have been filed with the SEC and are
available on the website of the SEC at http://www.sec.gov.] [or] [Attached
hereto as Schedule 1 are the audited consolidated financial statements required
by Section 7.01(a) of the Credit Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent registered public accounting firm required by such Section.]
[Use following paragraph 1 for fiscal quarter-end financial statements:]





--------------------------------------------------------------------------------





[1. The unaudited consolidated financial statements required by Section 7.01(b)
of the Credit Agreement for the fiscal quarter, and the portion of the fiscal
year, of the Company ended as of the above date have been filed with the SEC and
are available on the website of the SEC at http://www.sec.gov.] [or] [Attached
hereto as Schedule 1 are the unaudited consolidated financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter, and
the portion of the fiscal year, of the Company ended as of the above date.] Such
financial statements fairly present in all material respects the financial
position, results of operations and cash flows of the Consolidated Group in
accordance with GAAP as of the date and for the period covered thereby, subject
only to normal year-end audit adjustments and the absence of footnotes.]
2. [To the best knowledge of the undersigned, no Default or Event of Default
exists as of the date hereof.]
[or]
[The following is a list of each existing Default or Event of Default, the
nature and extent thereof and the proposed actions of the Company and the
Borrowers with respect thereto:]
3. The Financial Covenant analyses and information set forth on Schedule [1][2]
attached hereto (i) are true and accurate on and as of the date hereof and (ii)
demonstrate compliance with Section 8.06 of the Credit Agreement.
4. Set forth below is a summary of all material changes in GAAP affecting the
consolidated financial statements of the Company and in the consistent
application thereof by the Company occurring during the fiscal quarter of the
Company ended as of the above date, the effect on the Financial Covenant
resulting therefrom and a reconciliation between calculation of the Financial
Covenant before and after giving effect to such changes:
[ ]
[signature page follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________ ___, ______.
ALBEMARLE CORPORATION
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------







[Schedule 1
to Compliance Certificate]
Financial statements for the fiscal [year][quarter] of the Company ended as of
__________, 20__
[see attached]







--------------------------------------------------------------------------------







Schedule [1][2]
to Compliance Certificate
Computations of Financial Covenant
Financial Statements Date: ___________, 20__
1.    
Consolidated Leverage Ratio
 
 
(a)    Consolidated Funded Debt as of such date (without duplication) [(a)(i) +
(a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) + (a)(vii) + (a)(viii)]
$[___,___,___]
 
(i)    all obligations for borrowed money, whether current or long-term
(including the Loans), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, including convertible debt
instruments
$[___,___,___]
 
(ii)    all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms)
$[___,___,___]
 
(iii)    all contingent obligations and unreimbursed drawings under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments
$[___,___,___]
 
(iv)    the Attributable Principal Amount of capital leases and Synthetic Leases
$[___,___,___]
 
(v)    the Attributable Principal Amount of Securitization Transactions
$[___,___,___]
 
(vi)    all preferred stock and comparable equity interests providing or
mandatory redemption, sinking fund or other like payments prior to 91 days after
the latest Maturity Date currently in effect
$[___,___,___]
 
(vii)    Guarantees in respect of Funded Debt of another Person
$[___,___,___]
 
(viii)    any Funded Debt described in clauses (i) through (vii) above of any
partnership or joint venture or other similar entity in which any member of the
Consolidated Group is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof
$[___,___,___]
 
(b)    Consolidated Net Income for the period of the four fiscal quarters ending
on such date [(b)(i) [-/+] (b)(ii) – (b)(iii)]
$[___,___,___]






--------------------------------------------------------------------------------





 
(i)    net income of the Consolidated Group for such period
$[___,___,___]
 
(ii)    items reported as nonrecurring or unusual in the consolidated financial
statements of the Company and the Consolidated Group and related tax effects
$[___,___,___]
 
(iii)    to the extent included in the amount determined pursuant to clauses (i)
and (ii) above, the income of any Subsidiary to the extent the payment of such
income in the form of a distribution or repayment of any Indebtedness to the
Company or a Subsidiary is not permitted, whether on account of any Organization
Document restriction, any Contractual Obligation or any Law applicable to such
Subsidiary
$[___,___,___]


 
(c)    Consolidated EBITDA for the period of the four fiscal quarters ending on
such date [(c)(i) + (c)(ii) + (c)(iii) + (c)(iv) + (c)(v) + (c)(vi) + (c)(vii) +
(c)(viii) + (c)(ix) + (c)(x) + (c)(xi) - (c)(xii) - (c)(xiii)]
$[___,___,___]
 
(i)    Consolidated Net Income for such period
$[___,___,___]
 
(ii)    Consolidated Interest Charges for such period
$[___,___,___]
 
(iii)    the provision for federal, state, local and foreign income taxes
payable by the Consolidated Group for such period
$[___,___,___]
 
(iv)    the amount of depreciation and amortization expense for such period
$[___,___,___]
 
(v)    non-cash expenses for such period (excluding any non-cash expense to the
extent that it represents an accrual of or reserve for cash payments in any
future period)
$[___,___,___]
 
(vi)    non-cash goodwill impairment charges for such period
$[___,___,___]
 
(vii)    any non-cash loss for such period attributable to the mark-to-market
adjustments in the valuation of pension liabilities (to the extent the cash
impact resulting from such loss has not been realized) in accordance with FASB
ASC 715
$[___,___,___]
 
(viii)    any fees, expenses or charges for such period (other than depreciation
or amortization expense) related to any Acquisition, Disposition, issuance of
equity interests, other transactions (excluding intercompany transactions)
permitted by Section 8.02 of the Credit Agreement, or the incurrence of
Indebtedness not prohibited by the Credit Agreement (including any refinancing
or amendment thereof) (in each case, whether or not consummated), including, but
not limited to, such fees, expenses or charges related to the Credit Agreement
and the other Loan Documents and any amendment or other modification of the
Credit Agreement or the other Loan Documents
$[___,___,___]
 
(ix)    any expense for such period to the extent that a corresponding amount is
received during such period in cash by the Company or any of its Subsidiaries
under any agreement providing for indemnification or reimbursement of such
expenses
$[___,___,___]






--------------------------------------------------------------------------------





 
(x)    any expense with respect to liability or casualty events or business
interruption to the extent reimbursed to the Company or any of its Subsidiaries
during such period by third party insurance
$[___,___,___]
 
(xi)    the amount of dividends, distributions or other payments (including any
ordinary course dividend, distribution or other payment) that are actually
received in cash (or converted into cash) for such period by a member of the
Consolidated Group from any Person that is not a member of the Consolidated
Group or otherwise in respect of any unconsolidated investment
$[___,___,___]
 
(xii)    non-cash income for such period (excluding any non-cash income to the
extent that it represents cash receipts in any future period)
$[___,___,___]
 
(xiii)    any non-cash gains for such period attributable to the mark-to-market
adjustments in the valuation of pension liabilities in accordance with FASB ASC
715
$[___,___,___]
 
(d)    Consolidated Leverage Ratio [(a)/(c)]
[ ]:1.00










--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Syndicated Facility Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
equal to the percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor: ______________________________
[Assignor [is][is not] a Defaulting Lender.]
2.    Assignee: ______________________________
[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]]]
3.    Borrower(s): Albemarle Wodgina Pty Ltd, Albemarle Finance Company B.V. and
Albemarle New Holding GmbH
4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative
Agent under the Credit Agreement





--------------------------------------------------------------------------------





5.    Credit Agreement: Syndicated Facility Agreement, dated as of [●], 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Albemarle Corporation, Albemarle
Wodgina Pty Ltd, Albemarle Finance Company B.V., Albemarle New Holding GmbH, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
6.    Assigned Interest:


Facility Assigned
Aggregate Amount of Commitments/Loans of all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitments/ Loans
CUSIP Number
Commitments
$[ ]
$[ ]
%
 
Loans denominated in Dollars and made to Albemarle Wodgina
$[ ]
$[ ]
%
 
Loans denominated in Dollars and made to Albemarle Finance
$[ ]
$[ ]
%
 
Loans denominated in Dollars and made to Albemarle Germany
$[ ]
$[ ]
%
 
Loans denominated in Euro and made to Albemarle Finance
€[ ]
€[ ]
%
 
Loans denominated in Euro and made to Albemarle Germany
€[ ]
€[ ]
%
 



[7. Trade Date: __________________]


Effective Date:
__________________, 20__






--------------------------------------------------------------------------------






[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]





--------------------------------------------------------------------------------







The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
by
 
 
 
Name:
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
by
 
 
 
Name:
 
Title:





[Consented to and] Accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
by
 
 
 
Name:
 
Title:





[Consented to:]
ALBEMARLE CORPORATION
by
 
 
 
Name:
 
Title:












--------------------------------------------------------------------------------






ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
ARTICLE XII    Representations and Warranties.
SECTION 12.01.    Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements,
representations or warranties made in or in connection with the Credit Agreement
or any other Loan Document, other than the representations and warranties made
by it herein, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
SECTION 12.02.    Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee under Sections 11.07(b)(iii) and
11.07(b)(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.01 of the Credit Agreement and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan





--------------------------------------------------------------------------------





Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
ARTICLE XIII    Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
ARTICLE XIV    General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax or electronic transmission (in .pdf or .tif
format) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





